Exhibit 10.6

 

--------------------------------------------------------------------------------

INSURANCE AND INDEMNITY AGREEMENT

among

MBIA INSURANCE CORPORATION

and

AMBAC ASSURANCE CORPORATION

as Series 2007-1 Class A Insurers,

DOMINO’S PIZZA MASTER ISSUER LLC,

DOMINO’S PIZZA DISTRIBUTION LLC,

DOMINO’S IP HOLDER LLC and

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.,

each as Co-Issuer,

DOMINO’S PIZZA, INC.,

DOMINO’S SPV GUARANTOR LLC,

DOMINO’S PIZZA INTERNATIONAL LLC

and

DOMINO’S PIZZA LLC,

as Master Servicer,

and

CITIBANK, N.A.,

as Trustee

$1,750,000,000 Aggregate Principal Amount of Series 2007-1 Senior Notes

Consisting of

$150,000,000 Series 2007-1 Variable Funding Senior Notes, Class A-1

$1,600,000,000 5.261% Fixed Rate Series 2007-1 Senior Notes, Class A-2

Dated as of April 16, 2007

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

(This Table of Contents is for convenience of reference only and shall not be
deemed to be a part of this Insurance Agreement. All capitalized terms used in
this Insurance Agreement and not otherwise defined shall have the meanings set
forth in Article 1 of this Insurance Agreement.)

TABLE OF CONTENTS

 

ARTICLE I

     

DEFINITIONS

   2

ARTICLE II

     

REPRESENTATIONS, WARRANTIES AND COVENANTS

   6

Section 2.01. Representations and Warranties of the Co-Issuers

   6

Section 2.02. Affirmative Covenants of each Co-Issuer

   7

Section 2.03. Negative Covenants of each Co-Issuer

   10

Section 2.04. Representations and Warranties of the Master Servicer

   11

Section 2.05. Covenants of the Master Servicer

   12

Section 2.06. Representations and Warranties of Holdco.

   14

Section 2.07. Covenant of the Series 2007-1 Class A Lead Insurer

   15

ARTICLE III

     

THE POLICIES; REIMBURSEMENT; SUBROGATION

   15

Section 3.01. Issuance of the Policies

   16

Section 3.02. Payment of Fees, Series 2007-1 Class A Insurer Premium and Early
Prepayment Fee.

   18

Section 3.03. Reimbursement and Additional Expenses Payment Obligation

   19

Section 3.04. Indemnification; Limitation of Liability

   20

Section 3.05. Payment Procedure

   25

Section 3.06. Subrogation

   25

Section 3.07. Limited Recourse

   25

ARTICLE IV

     

FURTHER AGREEMENTS

   25

Section 4.01. Holdco Indebtedness

   25

Section 4.02. Effective Date; Term of this Insurance Agreement

   26

Section 4.03. Effect of Replacement of Master Servicer on Certain Provisions

   26

Section 4.04. Obligations Absolute

   26

Section 4.05. Assignments; Reinsurance; Third-Party Rights

   28

Section 4.06. Liability of the Series 2007-1 Class A Insurers

   28

Section 4.07. Parties Will Not Institute Insolvency Proceedings

   29

Section 4.08. Parties To Join in Enforcement Action

   29

Section 4.09. Fiscal Year End

   29

Section 4.10. Equity Interests

   29

Section 4.11. Independent Managers and Directors of Securitization Entities

   29

Section 4.12. No Borrowing from DNAF

   29

ARTICLE V

     

DEFAULTS; REMEDIES

   29

Section 5.01. Defaults

   29

Section 5.02. Remedies; No Remedy Exclusive

   30

Section 5.03. Waivers

   31

ARTICLE VI

     

MISCELLANEOUS

   31

Section 6.01. Amendment, Etc

   31

Section 6.02. Notices

   31

Section 6.03. Severability

   35

 

i



--------------------------------------------------------------------------------

Section 6.04. Governing Law

   35

Section 6.05. Consent to Jurisdiction

   35

Section 6.06. Counterparts

   36

Section 6.07. Headings

   36

Section 6.08. Consent of the Series 2007-1 Class A Insurers

   36

Section 6.09. TRIAL BY JURY WAIVED

   36

Section 6.10. Limited Liability

   36

Section 6.11. Entire Agreement; Facsimile Signatures

   37

Section 6.12. Confidentiality; Public Announcements

   37

Section 6.13. Third Party Beneficiary

   37

Section 6.14. Trustee

   37

Section 6.15. Further Assurances and Corrective Instruments

   37

Exhibit A:

   Form of Policy   

 

ii



--------------------------------------------------------------------------------

INSURANCE AND INDEMNITY AGREEMENT

INSURANCE AND INDEMNITY AGREEMENT (this “Insurance Agreement” or the
“Agreement”), dated as of April 16, 2007 by and among MBIA INSURANCE
CORPORATION, a stock insurance company organized under the laws of the state of
New York (together with its permitted successors and assigns, “MBIA”), AMBAC
ASSURANCE CORPORATION, a stock insurance company organized under the laws of
Wisconsin (together with its permitted successors and assigns, “Ambac”, together
with MBIA, the “Series 2007-1 Class A Insurers” and each individually an “Series
2007-1 Class A Insurer”); DOMINO’S PIZZA MASTER ISSUER LLC, a Delaware limited
liability company (the “Master Issuer”), DOMINO’S PIZZA DISTRIBUTION LLC, a
Delaware limited liability company (the “Domestic Distributor”), DOMINO’S IP
HOLDER LLC, a Delaware limited liability company (the “IP Holder”), DOMINO’S SPV
CANADIAN HOLDING COMPANY INC., a Delaware corporation (the “SPV Canadian
Holdco”), each as a Co-Issuer (a “Co-Issuer”, and the Master Issuer, the
Domestic Distributor, the IP Holder and the SPV Canadian Holdco, the
“Co-Issuers”); DOMINO’S PIZZA, INC., a Delaware corporation (“Holdco”); DOMINO’S
SPV GUARANTOR LLC, a Delaware limited liability company (the “SPV Guarantor”);
DOMINO’S PIZZA INTERNATIONAL LLC, a Delaware Limited liability company
(“Domino’s International”); DOMINO’S PIZZA LLC, a Michigan limited liability
company (the “Master Servicer”); and CITIBANK, N.A., a national banking
association, not in its individual capacity, but solely as trustee under the
“Indenture” (defined below) (in such capacity, the “Trustee”).

WHEREAS, the Base Indenture, dated as of April 16, 2007, among the Trustee and
each Co-Issuer (the “Base Indenture”), together with the Series 2007-1
Supplement thereto, dated as of April 16, 2007 (the “Series Supplement” and,
together with the Base Indenture, the “Indenture”), as the Indenture may be
amended, supplemented or modified from time to time in accordance with its terms
but excluding any amendment, supplement or modification after the date hereof
unless the Control Party shall have given its prior written consent thereto,
provides for, among other things, the issuance of up to $150,000,000 Series
2007-1 Class A-1 Notes (the “Series 2007-1 Class A-1 Notes” or the “VFN”) and up
to 1,600,000,000 Series 2007-1 Class A-2 Notes (the “Series 2007-1 Class A-2
Notes” and, together with the Series 2007-1 Class A-1 Notes, the “Series 2007-1
Senior Notes”);

WHEREAS, the parties hereto desire that each Series 2007-1 Class A Insurer issue
its Policy with respect to the Series 2007-1 Senior Notes to the Trustee for the
benefit of the holders of the Series 2007-1 Senior Notes and are entering into
this Insurance Agreement to, among other things, specify the conditions
precedent thereto, the premiums and other compensation payable in respect of
each such Policy and the indemnity, reimbursement, reporting and other
obligations and covenants of the parties hereto other than the Series 2007-1
Class A Insurers in consideration thereof;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

The terms defined in this Article I shall have the meanings provided herein for
all purposes of this Insurance Agreement, unless the context clearly requires
otherwise, in both singular and plural form, as appropriate. Unless the context
clearly requires otherwise, all capitalized terms used herein and not otherwise
defined in this Article I shall have the meanings assigned to them in the
Indenture. All words used herein shall be construed to be of such gender or
number as the circumstances require. All references to an “agreement” shall be
deemed to include any amendments, modifications or supplements to such agreement
made in accordance with the terms thereof and the Master Servicing Agreement.
This “Insurance Agreement” shall mean this Insurance Agreement as a whole and as
the same may, from time to time hereafter, be amended, supplemented or modified.
The words “herein,” “hereby,” “hereof,” “hereto,” “hereinabove” and
“hereinbelow,” and words of similar import refer to this Insurance Agreement as
a whole and not to any particular paragraph, clause or other subdivision hereof,
unless otherwise specifically noted. Any references to “include,” “includes” or
“including” or similar terms shall be deemed to be followed by the words
“without limitation.” Any reference herein to the “rights of the Series 2007-1
Class A Insurer,” or words of similar import, shall be deemed to be followed by
the words “including the Series 2007-1 Class A Lead Insurer in its capacity as
Control Party”.

“Agreement Relating to the Series 2007-1 Class A Insurers” means any clause or
section of a Related Document which grants a right to, or provides for a right
of, any Insurer or otherwise requires that any Insurer receive notice of a
certain action, event or circumstance, or requires any Insurer’s consent with
respect to certain actions, events or circumstances, including in such Series
2007-1 Class A Insurer’s capacity as Control Party or Series 2007-1 Class A Lead
Insurer, as the case may be.

“Ambac Information” has the meaning set forth in Section 3.04(b)(i) hereof.

“Acquired EBITDA” means, with respect to the acquisition of any Person or any
business (acquired in the form of a purchase of assets), for any period, the
amount for such period of Consolidated Adjusted EBITDA of such Person or assets,
but only to the extent of assets actually acquired and liabilities assumed,
taking into account for purposes of this calculation the consolidated
Subsidiaries of such Person only to the extent they are also acquired).

“Consolidated Adjusted EBITDA” means, for any period, the sum of the following
amounts, without duplication, of (i) Consolidated Net Income for such period,
(ii) provisions for taxes based on income (including, without duplication,
foreign withholding taxes and other similar state taxes) for such period,
(iii) total depreciation expense for such period, (iv) total amortization
expense for such period, (v) interest income and expense for such period,
(vi) other non-cash items reducing Consolidated Net Income, for such period less
other non-cash items increasing Consolidated Net Income (other than reversals of
reserves in the ordinary course of business), (vii) Transaction Expenses for
such period, (viii) other adjustments included in determining segment income
under SFAS No. 131, and (ix) the Acquired EBITDA in respect of any Person or
business (acquired in the form of a purchase of assets) during such

 

2



--------------------------------------------------------------------------------

period (which shall be included on a Pro Forma Basis for such period), assuming
the consummation of such acquisition and the incurrence, assumption or
satisfaction of any Indebtedness in connection therewith occurred on the first
day of such period.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Holding Consolidated Entities on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP; provided that there
shall be excluded any net extraordinary, unusual or non-recurring gains or net
extraordinary, unusual or non-recurring losses.

“Documents” has the meaning set forth in Section 2.01(b) hereof.

“Early Prepayment Fee” with respect to a Series 2007-1 Class A Insurer, has the
meaning set forth in such Series 2007-1 Class A Insurer’s Fee Letter.

“Holdco Consolidated Entities” means, collectively, Holdco and its consolidated
Subsidiaries.

“Holdco Incurrence Test” means, as of any date, the quotient of (a) the
consolidated Indebtedness of the Holdco Consolidated Entities as of such date to
(b) Consolidated Adjusted EBITDA of the Holdco Consolidated Entities for the
immediately preceding 13 twenty-eight day (or thirty-five day) fiscal periods
(multiplied by, in the case of the first 12 twenty-eight day (or thirty-five
day) fiscal periods ended following the Initial Closing Date only, a fraction
the numerator of which is 13 and the denominator of which is the number of full
twenty-eight day (or thirty-five day) fiscal periods of the Master Issuer
elapsed since the Initial Closing Date as of the end of the most recent
twenty-eight day (or thirty-five day) fiscal period, which quotient is less than
or equal to 8.9.

“Indebtedness” means, as of any date, as applied to any Person, without
duplication, (i) all indebtedness for borrowed money, (ii) that portion of
obligations with respect to Capitalized Lease Obligations that is properly
classified as a liability on a balance sheet in conformity with GAAP,
(iii) notes, bonds, debentures or similar instruments representing extensions of
credit whether or not representing obligations for borrowed money, (iv) any
obligation owed for all or any part of the deferred purchase price of property
or services (including any earn-out obligations owed by such Person which are
required by GAAP to be shown as a liability on the balance sheet of such Person
but excluding any such obligations incurred under ERISA, any accrued expenses or
trade payables and any obligations in respect of employment agreements of such
Person), (a) which obligation in accordance with GAAP would be shown as a
liability on the balance sheet of such Person or (b) which purchase price is
evidenced by a note or similar written instrument, (v) all indebtedness secured
by any Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person, and (vi) any Contingent
Obligation of such Person in respect of any of the foregoing. The amount of any
Indebtedness which is non-recourse to the obligor thereunder or to any other
obligor and for which recourse is limited to an identified asset or assets shall
be equal to the lesser of (1) the stated amount of such obligation and (2) the
fair market value of such asset or assets. For the avoidance of doubt,
Indebtedness shall include the maximum principal available

 

3



--------------------------------------------------------------------------------

to be borrowed under any Indebtedness that is not fully drawn, and shall not
include (x) obligations under interest rate, currency, commodity or similar
hedge agreements, (y) any liability for federal, state, local or other taxes
owed or owing to any governmental entity, or (z) intercompany Indebtedness.

“Initial Closing Date” means the date on which the Policies are issued.

“Insurance Agreement Default” means any event which results, or which with the
giving of notice or the lapse of time or both would result, in an Insurance
Agreement Event of Default.

“Insurance Agreement Event of Default” means any Event of Default specified in
Section 5.01 hereof.

“Insurer Fee Letter” means each of (a) that certain Insurer Fee Letter, dated
April 16, 2007 among the Co-Issuers and MBIA relating to the Series 2007-1
Class A Insurer Premium payable to MBIA with respect to the Policy issued by
MBIA and certain expenses payable by the Co-Issuers to or on behalf of MBIA and
(b) that certain Insurer Fee Letter, dated April 16, 2007 among the Co-Issuers
and Ambac relating to the Series 2007-1 Class A Insurer Premium payable to Ambac
with respect to the Policy issued by Ambac and certain expenses payable by the
Co-Issuers to or on behalf of Ambac, and “Insurer Fee Letters” means,
collectively, the foregoing.

“MBIA Information” has the meaning set forth in Section 3.04(b)(i) hereof.

“Note Purchase Agreement” means either or both (as the context may require) of
(i) the Series 2007-1 Class A-1 Note Purchase Agreement and (ii) the Series
2007-1 A-2/M-1 Note Purchase Agreement.

“Offering Document” means the Preliminary Offering Memorandum dated March 21,
2007 in respect of the Series 2007-1 Class A-2 Notes, the Offering Memorandum
dated April 4, 2007 in respect of the Series 2007-1 Class A-2 Notes, and any
amendment or supplement thereto and any other final offering document in respect
of the Series 2007-1 Senior Notes that makes reference to any Policy, whether
delivered prior to or after the Initial Closing Date.

“Organizational Documents” means, with respect to a Person, the Certificate of
Formation, Articles of Incorporation, Memorandum of Association and Articles of
Association, Limited Liability Company Agreement or Bylaws of any Securitization
Entity of such Person, as the case may be.

“Policy” means each of (a) that certain note guaranty insurance policy, no.
AB1074BE with an effective date of April 16, 2007, issued hereunder by Ambac
guaranteeing certain payments with respect to the Series 2007-1 Senior Notes and
(b) that certain note guaranty insurance policy, no. 494360 with an effective
date of April 16, 2007, issued hereunder by MBIA guaranteeing certain payments
with respect to the Series 2007-1 Senior Notes, and “Policies” means,
collectively, the foregoing. The form of the Policy is attached hereto as
Exhibit A.

 

4



--------------------------------------------------------------------------------

“Pro Forma Basis” means, in connection with any calculation of Consolidated Net
Income, Consolidated Adjusted EBITDA or the Holdco Incurrence Test for any
period during or as of any date for any purpose of this Agreement, that such
calculation shall give pro forma effect to (a) the acquisition of any Person or
assets acquired during such period (assuming the consummation of each such
acquisition and the incurrence, assumption or satisfaction of any Indebtedness
in connection therewith occurred on the first day of such period, and including
any factually supportable pro forma expense and cost reductions if (A) either
(1) the audited consolidated balance sheet of such acquired Person or of the new
owner of such acquired assets, or the direct or indirect parent company of such
Person or such new owner of such assets, and its consolidated Subsidiaries as at
the end of the fiscal year of such Person preceding the acquisition of such
Person and the related audited consolidated statements of income, stockholders’
equity and cash flows for such fiscal year have been provided to the Lead
Insurer and have been reported on without a qualification arising from the scope
of the audit or a “going concern” or like qualification or exception or (2) such
other financial information furnished to the Lead Insurer with respect to such
period and such acquisition has been found reasonably acceptable by the Lead
Insurer and (B) either (1) any subsequent unaudited financial statements for
such acquired Person or owner of such acquired assets, or the direct or indirect
parent company of such Person or owner of such assets, for the period prior to
the acquisition of such Person were prepared on a basis consistent with such
audited financial statements and have been provided to the Insurer or (2) such
other financial information furnished to the Lead Insurer with respect to such
period and such acquisition has been found reasonably acceptable by the Lead
Insurer.

“Securities Exchange Act” means the Securities Exchange Act of 1934, including,
unless the context otherwise requires, the rules and regulations thereunder, as
amended from time to time.

“Series 2007-1 Class A Insurer” means Ambac or MBIA and “Series 2007-1 Class A
Insurers” means, collectively, Ambac and MBIA.

“Series 2007-1 Class A Insurer Information” means Ambac Information and MBIA
Information, collectively.

“Series 2007-1 Class A Insurer Premium” means, collectively, the “Used Premium”
and “Unused Premium” (each as defined in the Insurer Fee Letters, as
applicable), due and payable from time to time by the Co-Issuers to a Series
2007-1 Class A Insurer pursuant to such Series 2007-1 Class A Insurer’s Insurer
Fee Letter.

“Series 2007-1 Class A Insurer Rate” means, for any date of determination, the
rate of interest as it is publicly announced by Citibank, N.A. at its principal
office in New York, New York as its prime rate (any change in such prime rate of
interest to be effective on the date such change is announced by Citibank, N.A.)
plus 2%. The Series 2007-1 Class A Insurer Rate shall be computed on the basis
of a year of 365 days calculating the actual number of days elapsed. In no event
shall the Series 2007-1 Class A Insurer Rate exceed the maximum rate permissible
under any applicable law limiting interest rates.

“Series 2007-1 Class A Lead Insurer” means, with respect to the Series 2007-1
Notes, the Series 2007-1 Class A Insurer (other than any Series 2007-1 Class A
Insurer with

 

5



--------------------------------------------------------------------------------

respect to which a Series 2007-1 Class A Insurer Default has occurred and is
continuing) with the greatest amount of Policy Exposure of such Series of Notes,
which on the Initial Closing Date shall be MBIA.

“Serviced Assets” has the meaning set forth in the Master Servicing Agreement.

“Term of this Insurance Agreement” shall be determined as provided in
Section 4.02 hereof.

“Transaction” means the transactions contemplated by the Related Documents,
including the transactions described in the Offering Document.

ARTICLE II

REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 2.01. Representations and Warranties of the Co-Issuers. Each of the
Co-Issuers, jointly and severally, makes the following representations and
warranties to each Series 2007-1 Class A Insurer:

(a) Representations and Warranties in the Related Documents. The representations
and warranties of each Co-Issuer contained in the Related Documents and the Note
Purchase Agreements are true and correct in all material respects and each
Co-Issuer hereby makes each such representation and warranty to, and for the
benefit of, each Series 2007-1 Class A Insurer as if the same were set forth in
full herein; provided that each such representation and warranty is made
effective as of the date thereof stated in the Related Documents or the Note
Purchase Agreements, as applicable. As and to the extent such representations
and warranties are deemed repeated or further representations and warranties are
made at any time after the date hereof pursuant to the Related Documents or the
Note Purchase Agreements, as the case may be, such representations and
warranties shall be deemed made by the Co-Issuers to, and for the benefit of,
each Series 2007-1 Class A Insurer as of such later date as if the same were set
forth in full herein and when so made, each of the Co-Issuers represents and
warrants to each Series 2007-1 Class A Insurer that each such representation and
warranty shall be true and correct in all material respects. Each Co-Issuer
acknowledges that all such representations and warranties are made herein for
the benefit of each Series 2007-1 Class A Insurer and each Series 2007-1 Class A
Insurer is relying thereon in entering into this Insurance Agreement and in
issuing its Policy.

(b) Accuracy of Information. The Related Documents, and all other written
information relating to the Collateral or the operations or the financial
condition of each Co-Issuer, each Guarantor, the Master Servicer and Holdco
furnished to either Series 2007-1 Class A Insurer, taken together (as amended,
supplemented or superseded by the Offering Document) (collectively, the
“Documents”), do not contain any untrue statement of a material fact and do not
omit to state a material fact necessary to make the statements made therein, in
the context in which made, not false or misleading in any material respect. No
Co-Issuer has knowledge of any circumstances that could reasonably be expected
to have a Material Adverse Effect. Since the furnishing of the Documents to
either Series 2007-1 Class A Insurer, there has been no change and no
development or event known to the Co-Issuers that would cause the Documents to

 

6



--------------------------------------------------------------------------------

contain any untrue statement of a material fact or to omit to state a material
fact necessary to make the statements made therein, in the context in which
made, not false or misleading in any material respect.

(c) No Event. No Default, Event of Default, Potential Rapid Amortization Event
or Rapid Amortization Event has occurred.

(d) No Other Credit Enhancement. No Co-Issuer has entered into any Enhancement
with respect to any of the Series 2007-1 Senior Notes issued on the Initial
Closing Date.

Section 2.02. Affirmative Covenants of each Co-Issuer. Each Co-Issuer hereby
makes, to and for the benefit of each Series 2007-1 Class A Insurer, all of the
affirmative covenants made by each Co-Issuer in the Related Documents to which
such Co-Issuer is a party (whether or not made in respect of an Series 2007-1
Class A Insurer in such Related Documents). Such covenants are hereby
incorporated herein by reference as if fully set forth herein, and may not be
amended, modified or supplemented except in accordance with the applicable
Related Document. In addition, to the extent not covered in the Related
Documents, each Co-Issuer hereby agrees that during the term of this Insurance
Agreement unless the Series 2007-1 Class A Lead Insurer shall otherwise
expressly consent in writing:

(a) Compliance With Agreements. Each Co-Issuer shall comply with its obligations
under this Insurance Agreement and the other Related Documents in accordance
with the terms thereof. Without limiting the foregoing, each Agreement Relating
to the Series 2007-1 Class A Insurers shall be performed by any such Co-Issuer
in accordance with the terms of the Related Documents for the benefit of each
applicable Series 2007-1 Class A Insurer.

(b) Financial Statements; Accountants’ Reports; Other Information.

(i) The Co-Issuers shall furnish or cause to be furnished to each Series 2007-1
Class A Insurer copies of all reports, certificates and other statements and
information required to be produced by or on behalf of each Co-Issuer pursuant
to the Indenture (including, but not limited to, under Article IV of the Base
Indenture) promptly upon their becoming available.

(ii) The Co-Issuers shall furnish or cause to be furnished to each Series 2007-1
Class A Insurer promptly upon receipt thereof, copies of all schedules,
financial statements or other similar reports, notices, opinions, certificates
or other items delivered (A) to or by each Co-Issuer or the Master Servicer and
(B) to or by the Trustee that are also delivered to the Co-Issuers, in each case
pursuant to the terms of the Related Documents (including copies of each item
required to be delivered to the Trustee and the Rating Agencies pursuant to the
Indenture) and, promptly upon request, such other data or documents as each such
Series 2007-1 Class A Insurer may reasonably request.

(iii) The Co-Issuers shall furnish or cause or arrange to be furnished to each
Series 2007-1 Class A Insurer, on a quarterly basis to the extent not previously
furnished, a complete copy of each Uniform Franchise Offering Circular and each
state-specific version or supplement, as on file with applicable regulatory
authorities, and any

 

7



--------------------------------------------------------------------------------

amendments or supplements thereto, and a copy of such other material federal and
state franchise registration or regulatory filings as are made by or behalf of
any Co-Issuer or any Franchisor, or, as applicable, the Master Servicer or any
other Affiliate thereof after the Initial Closing Date.

(c) Access to Records; Discussions With Officers and Accountants. So long as one
or both of the Series 2007-1 Class A Insurers is the Control Party, the Series
2007-1 Class A Lead Insurer will have the rights set forth in Section 8.6 of the
Base Indenture with respect to the Co-Issuers and the other Securitization
Entities. For purposes of Section 8.6 of the Base Indenture, if an Event of
Default has occurred and is continuing, the Series 2007-1 Class A Lead Insurer
shall provide notice as soon as practicable under the circumstances to any
Co-Issuer or the Master Servicer in connection with any exercise of its rights
under Section 8.6 of the Base Indenture or this Section 2.02(c).

(d) DNAF. The Co-Issuers shall provide, or cause or arrange to be provided, to
each Series 2007-1 Class A Insurer the annual financial statements consistent
with existing practices of DNAF, promptly following its availability, but in no
event later than April 1 of each year. Such financial statements may be prepared
on a non-GAAP, cash basis, so long as such financial statements fairly present
the financial condition of DNAF as of the date and for the period covered
thereby.

(e) Additional Reporting Requirements. The Co-Issuers shall prepare and deliver
or cause to be prepared and delivered, to each Series 2007-1 Class A Insurer,
such additional reports and information, in such form, regarding the assets,
business operations and financial condition of the Securitization Entities as
the Series 2007-1 Class A Insurers may reasonably request from time to time.

(f) Notice of Certain Events. Without limiting any Co-Issuer’s obligations under
the Related Documents to deliver notices to each Series 2007-1 Class A Insurer
of any of the following matters, to the extent not covered by the Related
Documents, each Co-Issuer shall be obligated promptly (and in any event within
five (5) Business Days upon becoming aware thereof, or, in the case of section
(iii) below, within five (5) Business Days upon determining that such occurrence
would be reasonably likely to have a Material Adverse Effect) to inform each
Series 2007-1 Class A Insurer in writing of the occurrence of any of the
following to the extent any of the following relate to it or any other
Securitization Entity or, as applicable, any other Domino’s Entity:

(i) any change in the location of a material portion of any Securitization
Entity’s or the Master Servicer’s books and records;

(ii) an Event of Bankruptcy with respect to any Domino’s Entity;

(iii) the receipt of written notice that (A) any Domino’s Entity is being placed
under regulatory supervision (other than routine compliance with regulatory
requirements in the ordinary course of the business of such Domino’s Entity’s as
conducted in accordance with the Related Documents), (B) any license, permit,
charter, registration or approval necessary for the conduct of any Domino’s
Entity’s business is to be, or may be,

 

8



--------------------------------------------------------------------------------

suspended or revoked and such suspension or revocation could reasonably be
expected to result in a Material Adverse Effect, or (C) any Domino’s Entity
ceases and desists any practice, procedure or policy employed by such Domino’s
Entity in the conduct of its business, and such suspension, revocation or
cessation could reasonably be expected to result in a Material Adverse Effect.

(iv) the occurrence of any fact, circumstance or event that could reasonably be
expected to cause a Cash Trapping Period or constitute an Event of Default or
Default, or a Potential Rapid Amortization Event or Rapid Amortization Event,
together, with a description of such fact, circumstance or event that could
reasonably be expected to cause such Cash Trapping Period or constitute an Event
of Default or Default, or a Potential Rapid Amortization Event or Rapid
Amortization Event.

The Co-Issuers shall furnish to each Series 2007-1 Class A Insurer all
information requested by it that is reasonably necessary to determine compliance
with this clause (f).

(g) Disclosure Document Statement. Each Offering Document delivered after the
Initial Closing Date with respect to the Series 2007-1 Senior Notes shall
contain the following statement in typeface and prominence comparable to that
accorded such statement under the heading, “Description of the Series 2007-1
Class A Policies”, in the Offering Memorandum, dated April 4, 2007: “THE SERIES
2007-1 CLASS A POLICIES ARE NOT COVERED BY THE PROPERTY/CASUALTY INSURANCE
SECURITY FUND SPECIFIED IN ARTICLE 76 OF THE NEW YORK INSURANCE LAW.”

(h) Exemption from Investment Company Registration. Each Co-Issuer shall take
all actions necessary so as to be exempt from registration under the Investment
Company Act.

(i) Exemption from Securities Act Registration. Each Co-Issuer shall take all
actions necessary so as to exempt sales of Series 2007-1 Senior Notes after the
Initial Closing Date from registration under the Securities Act and under any
applicable securities laws of any state of the United States.

(j) Organizational Documents. To the extent set forth in the Related Documents,
each Co-Issuer agrees to operate in a manner consistent with the terms of its
Organizational Documents and all applicable statutes in effect in its
jurisdiction of organization.

(k) Trustee. The Co-Issuers shall, at the reasonable request of the Series
2007-1 Class A Lead Insurer (so long as it is the Control Party), exercise their
right pursuant to Section 10.6(b) of the Base Indenture to remove the Trustee.
The Co-Issuers shall not remove the Trustee without the prior written consent of
the Series 2007-1 Class A Lead Insurer.

(l) Rating Agency Communications and Cooperation. Each Co-Issuer, the Master
Servicer and Holdco shall keep the Series 2007-1 Class A Insurers informed of
all (if any) material written, electronic or oral communications (including any
single material communication and any series or group of communications which
are, in the aggregate, material) between such Co-Issuer and/or the Master
Servicer and/or Holdco and any Rating Agency regarding any of the Related
Documents, the Collateral or the Transaction. A copy of any such

 

9



--------------------------------------------------------------------------------

communications sent by any Co-Issuer and/or the Master Servicer and/or Holdco,
or by any Person on behalf of any thereof, to any Rating Agency concerning any
of the Related Documents, the Collateral or the Transaction, will be provided
promptly to each Series 2007-1 Class A Insurer. Each Co-Issuer, the Master
Servicer and Holdco, in consultation with the Series 2007-1 Class A Insurers,
shall cooperate with the Rating Agencies in connection with any review of the
Transaction or the Related Documents which may be undertaken by such Rating
Agencies after the Initial Closing Date and shall provide all information
relating to the Transaction or the Related Documents reasonably requested by the
Rating Agencies.

(m) Taxes. Each Domino’s Entity party hereto shall give each Series 2007-1
Class A Insurer notice of the assertion by any taxing authority of any lien,
charge, encumbrance or penalty against such Co-Issuer and/or the Master Servicer
based upon the failure by any Domino’s Entity to pay any material tax,
assessment, charge or fee with respect to the Collateral, or failure by such
Domino’s Entity to defend any action, if such failure to pay or defend may
adversely affect the priority or enforceability of the security interest in the
Collateral created by the Indenture.

(n) Closing Documents. The Co-Issuers shall provide or cause to be provided to
each Series 2007-1 Class A Insurer an executed original copy of each Related
Document, a copy of each other document executed in connection with the closing
of the Transaction on the Initial Closing Date and all certificates, licenses,
filings, legal opinions (in executed original counterpart addressed to each
Series 2007-1 Class A Insurer as provided in Section 3.01(i)), accounting
materials and other documents or instruments delivered in connection with such
closing on the Initial Closing Date, not later than forty-five (45) days
following the Initial Closing Date, or such later date as the Series 2007-1
Class A Insurers may agree in writing.

(o) Advance Notice of Extension Elections. Each Co-Issuer shall provide prior
written notice to each Series 2007-1 Class A Insurer, by facsimile transmission
confirmed by overnight express courier, of such Co-Issuer’s intention to
exercise the Series 2007-1 First Extension Election or the Series 2007-1 Second
Extension Election. Each such notice shall be provided no less than fifteen
(15) Business Days prior to the respective dates that the Co-Issuers shall be
required under Sections 3.7(b)(i) and (ii) of the Series 2007-1 Supplement to
provide notice to the Trustee of their election of the respective option.

(p) Retirement of Series 2007-1 Senior Notes. The Co-Issuers shall instruct the
Trustee, upon a retirement or other payment of all of the Series 2007-1 Senior
Notes, to surrender the applicable Policy to the applicable Series 2007-1
Class A Insurer for cancellation.

Section 2.03. Negative Covenants of each Co-Issuer. Each Co-Issuer hereby makes,
to and for the benefit of each Series 2007-1 Class A Insurer, all of the
negative covenants made by each Co-Issuer in the Related Documents to which such
Co-Issuer is a party (whether or not made in respect of a Series 2007-1 Class A
Insurer in such Related Documents). Such covenants are hereby incorporated
herein by reference as if fully set forth herein, and may not be amended,
modified or supplemented except in accordance with the applicable Related
Document. In addition, to the extent not covered by the foregoing, each
Co-Issuer hereby agrees that during the term of this Insurance Agreement, unless
the Series 2007-1 Class A Lead Insurer shall otherwise expressly consent in
writing:

 

10



--------------------------------------------------------------------------------

(a) Impairment of Rights. Except as expressly permitted by the Related
Documents, no Co-Issuer shall take any action, or fail to take any action,
directly or indirectly (which shall include any action or inaction by any
Affiliate thereof) if such action or failure to take action could reasonably be
expected, at the time of such action or failure, to interfere in any material
respect with the enforcement of any rights of the Series 2007-1 Class A Insurers
or the Trustee under the Related Documents or to result in a Material Adverse
Effect.

(b) Marketing Materials. No Co-Issuer shall include any material relating to the
Series 2007-1 Class A Insurers or describing the terms of the Policies or this
Insurance Agreement in any marketing materials used by or on behalf of such
Co-Issuer in connection with the offering and sale of the Series 2007-1 Senior
Notes unless such material has been approved in writing by the Series 2007-1
Class A Insurers prior to its inclusion in such marketing materials. The Series
2007-1 Class A Insurers shall respond reasonably promptly to any request for
such approval. If after the initial inclusion in any marketing materials of any
information described in the prior sentence, a Series 2007-1 Class A Insurer
shall advise such Co-Issuer that the material relating to such Series 2007-1
Class A Insurer is no longer accurate or is misleading and should be changed in
any material respect, such Co-Issuer shall promptly amend, or cause to be
amended, the marketing materials to reflect such advice.

(c) Liquidation; Insolvency. No Co-Issuer shall dissolve or liquidate, in whole
or in part, or, prior to the date that is one year and one day after payment in
full of all amounts payable in respect of the Series 2007-1 Senior Notes and any
of its obligations to the Series 2007-1 Class A Insurers or the Trustee,
institute proceedings to be adjudicated a bankrupt or insolvent, or consent to
the institution of bankruptcy or insolvency proceedings against it, or file a
petition seeking or consenting to reorganization or relief under any applicable
law relating to bankruptcy or insolvency, or consent to the appointment of a
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official) of it or a substantial part of its property, or make any assignment
for the benefit of its creditors, or admit in writing its inability to pay its
debts generally as they become due, or take any corporate action in furtherance
of any such or any similar action.

Section 2.04. Representations and Warranties of the Master Servicer. The Master
Servicer makes the following representations and warranties to each Series
2007-1 Class A Insurer:

(a) Representations and Warranties in the Related Documents. The representations
and warranties of the Master Servicer contained in the Related Documents and the
Note Purchase Agreements are true and correct in all material respects, and the
Master Servicer hereby makes each such representation and warranty to, and for
the benefit of, each Series 2007-1 Class A Insurer as if the same were set forth
in full herein; provided that each such representation and warranty is made
effective as of the date thereof stated in the Related Documents or the Note
Purchase Agreements, as applicable. As and to the extent such representations
and warranties are deemed repeated or further representations and warranties are
made at any time after the date hereof pursuant to the Related Documents or the
Note Purchase Agreements, as the case may be, such representations and
warranties shall be deemed made by the Master Servicer to, and for the benefit
of, each Series 2007-1 Class A Insurer as of such later date as if the same were
set forth in full herein and when so made, the Master Servicer represents

 

11



--------------------------------------------------------------------------------

and warrants to each Series 2007-1 Class A Insurer that each such representation
and warranty shall be true and correct in all material respects. The Master
Servicer acknowledges that all such representations and warranties are made
herein for the benefit of each Series 2007-1 Class A Insurer and each Series
2007-1 Class A Insurer is relying thereon in entering into this Insurance
Agreement and issuing its Policy.

(b) Accuracy of Information. The Documents do not contain any untrue statement
of a material fact and do not omit to state a material fact necessary to make
the statements made therein, in the context in which made, not false or
misleading in any material respect. The Master Servicer has no knowledge of any
circumstances that could reasonably be expected to have a Material Adverse
Effect. Since the furnishing of the Documents to each Series 2007-1 Class A
Insurer, there has been no change and no development or event known to the
Master Servicer that would cause the Documents to contain any untrue statement
of a material fact or to omit to state a material fact necessary to make the
statements made therein, in the context in which made, not false or misleading
in any material respect.

(c) No Event. No Default, Event of Default, Potential Rapid Amortization Event
or Rapid Amortization Event has occurred.

Section 2.05. Covenants of the Master Servicer. The Master Servicer hereby
makes, to and for the benefit of each Series 2007-1 Class A Insurer, all of the
covenants made by the Master Servicer in the Related Documents to which the
Master Servicer is a party (whether or not made in respect of a Series 2007-1
Class A Insurer in such Related Documents). Such covenants are hereby
incorporated herein by reference as if fully set forth herein, and may not be
amended, modified or supplemented except in accordance with the applicable
Related Document. In addition, to the extent not covered by the foregoing, the
Master Servicer hereby agrees that during the term of this Insurance Agreement
unless the Series 2007-1 Class A Lead Insurer shall otherwise expressly consent
in writing:

(a) Separateness and Operation of Entities. To the extent set forth in the
Related Documents, it shall not take any steps or actions that are inconsistent
with the requirements of Section 8.24 of the Base Indenture (relating to, inter
alia, maintenance of separate existence by each Securitization Entity) or the
terms of the Organizational Documents of each Securitization Entity.

(b) Other Information. The Master Servicer shall provide to each Series 2007-1
Class A Insurer such information (including non-financial information) in
respect of the Series 2007-1 Senior Notes, the Securitization Entities, the
Related Documents, the Transaction and the Master Servicer’s performance of its
obligations in connection therewith, and such other financial or operating
information in respect of the Master Servicer, the Co-Issuers or any of their
Affiliates, in each case, which each such Series 2007-1 Class A Insurer may from
time to time reasonably request.

(c) Access to Records; Discussions With Officers and Accountants. So long as one
or both of the Series 2007-1 Class A Insurers is the Control Party, the Series
2007-1 Class A Lead Insurer shall have with respect to the Master Servicer the
rights set forth in Section 8.6 of the Base Indenture with respect to the
Securitization Entities, concerning books, records,

 

12



--------------------------------------------------------------------------------

inspection, visitation and discussion rights, expense reimbursement and all
other rights referred to therein, but only in respect of the obligations of the
Master Servicer under the Related Documents, the Series 2007-1 Senior Notes, the
Securitization Entities and the Transaction. For purposes of exercising such
rights, if an Event of Default has occurred and is continuing, the Series 2007-1
Class A Lead Insurer shall be required to provide only such notice as is
practicable under the circumstances to the Master Servicer in connection with
any exercise of its rights under Section 8.6 of the Base Indenture or this
Section 2.05(c).

(d) Amendments to Documents. Except to the extent, if any, expressly provided in
the Related Documents, the Master Servicer agrees that it will not, and will
cause each Securitization Entity that is a Subsidiary of the Master Servicer not
to, without the prior written consent of the Control Party, amend, modify,
waive, supplement, terminate or surrender, or agree to any amendment,
modification, supplement, termination, waiver or surrender of, the terms of any
of the Related Documents to which the Master Servicer is a party.

(e) Impairment of Rights. Except as expressly permitted by the Related
Documents, the Master Servicer shall not take any action, or fail to take any
action, directly or indirectly (which shall include any action or inaction by
any Affiliate thereof), if such action or failure, at the time of such action or
failure, to take action could reasonably be expected to interfere in any
material respect with the enforcement of any rights of the Series 2007-1 Class A
Insurers or the Trustee under the Related Documents or to result in a Material
Adverse Effect. The Master Servicer shall give notice in writing to each Series
2007-1 Class A Insurer promptly upon becoming aware of the occurrence of any
circumstance that might reasonably be expected to constitute an Event of
Default, Default, Potential Rapid Amortization Event or Rapid Amortization
Event, and such notice shall contain a description of the facts, circumstances
or events that might reasonably be expected to constitute such Event of Default,
Default, Potential Rapid Amortization Event or Rapid Amortization Event;
provided that in connection with such notice, the Master Servicer may disclaim
that such circumstance constitutes an Event of Default, Default, Potential Rapid
Amortization Event or Rapid Amortization Event. The Master Servicer shall
furnish to each Series 2007-1 Class A Insurer all information requested by it
that is reasonably necessary to determine compliance with this paragraph.

(f) Retirement of Series 2007-1 Senior Notes. The Master Servicer shall instruct
the Trustee, upon a retirement or other payment of all of the Series 2007-1
Senior Notes, to surrender the applicable Policy to the applicable Series 2007-1
Class A Insurer for cancellation.

(g) Quarterly Reports of Serviced Assets. The Master Servicer, on behalf of the
Master Issuer, will furnish, or cause to be furnished quarterly reports
regarding the Serviced Assets (as such term is defined in the Master Servicing
Agreement) containing such data and other information regarding the Domestic
Franchises, the International Master Franchisees, the Company Owned Stores, the
suppliers of Products during the preceding fiscal quarter, and the Franchisees
to whom product purchase price rebates were paid during the preceding fiscal
quarter, as the Master Servicer and the Series 2007-1 Class A Lead Insurer shall
agree from time to time.

 

13



--------------------------------------------------------------------------------

(h) Notice of Certain Events. Upon the occurrence of any of the following
events: (a) an ERISA Event, (b) a Master Servicer Termination Event or (c) any
action, suit, investigation or proceeding pending or, to the knowledge of the
Master Servicer, threatened against or affecting the Master Servicer, before or
by any court, administrative agency, arbitrator or governmental body having
jurisdiction over the Master Servicer or any of its properties either asserting
the illegality, invalidity or unenforceability of any of the Related Documents,
seeking any determination or ruling that would affect the legality, binding
effect, validity or enforceability of any of the Related Documents, the Master
Servicer shall provide written notice to the Trustee, each Series 2007-1 Class A
Insurer and the Rating Agencies of the same promptly and in any event within
three Business Days of obtaining knowledge of the same.

Section 2.06. Representations and Warranties of Holdco.

(a) Organization and Good Standing. Holdco (i) is a corporation, duly formed and
organized, validly existing and in good standing under the laws of the State of
Delaware, (ii) is duly qualified to do business as a foreign corporation and in
good standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Related Documents make such qualification necessary, except to the extent
that the failure to so qualify is not reasonably likely to result in a Material
Adverse Effect and (iii) has the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted and to perform its obligations under this Insurance
Agreement.

(b) Power and Authority; No Conflicts. The execution and delivery by Holdco of
this Insurance Agreement and its performance of, and compliance with, the terms
hereof are within the power of Holdco and have been duly authorized by all
necessary corporate action on the part of Holdco. Neither the execution and
delivery of this Insurance Agreement, nor the consummation of the transactions
herein contemplated to be consummated by Holdco, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under, any of the provisions of any law, governmental
rule, regulation, judgment, decree or order binding on Holdco or its properties,
except to the extent that such conflict, breach or default would not have a
Material Adverse Effect, or the charter or bylaws or other organizational
documents and agreements of Holdco, or any of the provisions of any indenture,
mortgage, lease, contract or other instrument to which Holdco is a party or by
which it or its property is bound or result in the creation or imposition of any
lien, charge or encumbrance upon any of its property pursuant to the terms of
any such indenture, mortgage, leases, contract or other instrument except to the
extent such conflict, breach or default or creation or imposition would not have
a Material Adverse Effect.

(c) Consents. Except for such registrations as a franchise broker or franchise
sales agent as may be required under state franchise statutes and regulations,
Holdco is not required to obtain the consent of any other party or the consent,
license, approval or authorization of, or registration or declaration with, any
Governmental Authority in connection with the execution, delivery or performance
by Holdco of this Insurance Agreement or the validity or enforceability of this
Insurance Agreement against Holdco, except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering Holdco as a “subfranchisor”.

 

14



--------------------------------------------------------------------------------

(d) Due Execution and Delivery. This Insurance Agreement has been duly executed
and delivered by Holdco and constitutes a legal, valid and binding instrument
enforceable against Holdco in accordance with its terms (subject to applicable
insolvency laws and to general principles of equity).

(e) No Litigation. There are no actions, suits, investigations or proceedings
pending or, to the knowledge of Holdco, threatened against or affecting Holdco,
before or by any Governmental Authority having jurisdiction over Holdco or any
of its properties or with respect to any of the transactions contemplated by
this Insurance Agreement (i) asserting the illegality, invalidity or
unenforceability, or seeking any determination or ruling that would affect the
legality, binding effect, validity or enforceability of this Insurance
Agreement, or (ii) that is reasonably likely to have a Material Adverse Effect.
Holdco is in compliance with all Requirements of Law except to the extent that
the failure to comply therewith could not be reasonably likely to, in the
aggregate, have a Material Adverse Effect.

(f) Due Qualification. Except for such registrations as a franchise broker or
franchise sales agent as may be required under state or foreign franchise
statutes and regulations and except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering Holdco as a “subfranchisor”, Holdco has obtained or made all
material licenses, registrations, consents, approvals, waivers, filings and
notifications of creditors, lessors, Governmental Authorities and other Persons,
in each case, in connection with the execution and delivery of this Insurance
Agreement by Holdco, and the consummation by Holdco of all the transactions
herein contemplated to be consummated by Holdco and the performance of its
obligations hereunder except to the extent that the failure to do so could not
be reasonably likely to have a Material Adverse Effect.

Section 2.07. Covenant of the Series 2007-1 Class A Lead Insurer. The Series
2007-1 Class A Lead Insurer (so long as it is the Control Party) hereby agrees
that, upon receipt of written notice from the Master Servicer that (a) the
Back-Up Manager in the performance of the Services (as such term is defined in
the Back-Up Management Agreement) causes material interference with the normal
conduct of business of the Master Servicer or with the activities of the
Leadership Team or (b) the fees charged by the Back-Up Manager in performing the
Warm Back-Up Services or the Additional Warm Back-Up Services (as such terms are
defined in the Back-Up Management Agreement) are excessive compared to other
available providers of such Services reasonably acceptable to the Series 2007-1
Class A Lead Insurer, the Series 2007-1 Class A Lead Insurer (so long as it is
the Control Party) will take such steps necessary to cause the removal of the
Back-Up Manager as soon as practicable in accordance with the terms of the
Back-Up Management Agreement; provided, however, that no such removal shall
become effective until a successor Back-Up Manager has assumed the
responsibilities and obligations of the Back-Up Manager in accordance with
Back-Up Management Agreement.

 

15



--------------------------------------------------------------------------------

ARTICLE III

THE POLICIES; REIMBURSEMENT; SUBROGATION

Section 3.01. Issuance of the Policies. Each Series 2007-1 Class A Insurer
agrees to issue its respective Policy on the Initial Closing Date subject to
satisfaction of the conditions precedent set forth below:

(a) Filings and Recording. Each Series 2007-1 Class A Insurer shall have
received evidence reasonably satisfactory to it of the delivery of the
Collateral and the filing and/or recording in all necessary jurisdictions (or
such filing and/or recording having been provided for in a manner reasonably
satisfactory to the Series 2007-1 Class A Lead Insurer) of all documents and
such appropriate instruments, in form and substance reasonably satisfactory to
the Series 2007-1 Class A Lead Insurer, and the taking or provision for the
taking of all such actions, as may be necessary in the reasonable opinion of the
Series 2007-1 Class A Lead Insurer to perfect the security interests created by
the Indenture to the extent required pursuant to Section 3.5, 8.11 and 8.25 of
the Base Indenture and the Global G&C Agreement to the extent required pursuant
thereto, and all taxes, fees and other charges payable in connection with such
execution, delivery, recording and filing shall have been paid (other than those
to be paid after the Initial Closing Date in connection with completion of such
filings and/or recordings and/or actions after the Initial Closing Date).

(b) Compliance. The Co-Issuers and the Guarantors shall have delivered to the
Trustee the Collateral to the extent required pursuant to Section 3.1, 8.11 and
8.25 of the Base Indenture and pursuant to the Global G&C Agreement. All
transfers of property constituting Collateral pursuant to the Collateral
Transaction Agreements shall have been effected in accordance with the
respective terms of the Collateral Transaction Agreements. Each Securitization
Entity and other Domino’s Entity shall be, as of the Initial Closing Date, in
compliance with the terms of the Related Documents to which it is a party.

(c) Material Adverse Effect. Since December 31, 2006, no event, condition or
circumstance has occurred that would be reasonably likely to have a Material
Adverse Effect on the Collateral, any of the Securitization Entities or the
Master Servicer, or the ability of the Co-Issuers to perform their payment and
other obligations with respect to the Series 2007-1 Notes or the ability of the
Master Servicer to perform its obligations pursuant to the Master Servicing
Agreement. The representations of the Co-Issuers and the Master Servicer in
Article II hereof are true and correct.

(d) Payment of Initial Premium and Expenses. Each Series 2007-1 Class A Insurer
shall have been paid, by the Co-Issuers, its respective portion of Series 2007-1
Class A Insurer Premium payable on the Initial Closing Date and all fees and
expenses identified in Section 3.02 as payable to each such Series 2007-1
Class A Insurer on the Initial Closing Date shall have been paid to such Series
2007-1 Class A Insurer or to the Persons designated by such Series 2007-1
Class A Insurer to receive such payments.

(e) Related Documents. Each Series 2007-1 Class A Insurer shall have reviewed a
copy of each of the Related Documents, in form and substance reasonably
satisfactory to each Series 2007-1 Class A Insurer and each such Series 2007-1
Class A Insurer’s counsel, duly authorized, executed and delivered by each party
thereto, and arrangements reasonably satisfactory to each Series 2007-1 Class A
Insurer shall have been made for the delivery of executed counterparts thereof
to each Series 2007-1 Class A Insurer on or promptly following the Initial
Closing Date.

 

16



--------------------------------------------------------------------------------

(f) Conditions Precedent in Indenture and Related Documents. Each Series 2007-1
Class A Insurer shall have received evidence reasonably satisfactory to it that
the conditions precedent to the issuance of the Series 2007-1 Notes set forth in
the Indenture and each other Related Documents shall have been satisfied or
waived on the Initial Closing Date.

(g) Certified Documents and Resolutions. Each Series 2007-1 Class A Insurer
shall have received a copy of (i) the organizational documents of each of the
Domino’s Entities party to any Related Document (the foregoing entities
collectively, the “Transaction Group Entities”) and (ii) the resolutions of each
of the governing boards or members, as applicable, of the Transaction Group
Entities authorizing the issuance of the Series 2007-1 Notes, the execution,
delivery and performance by the Securitization Entities and other Transaction
Group Entities of the Related Documents to which they are a party and all
transactions contemplated thereby, as applicable to it, certified by the
Secretary or an Assistant Secretary (or equivalent officer) of the relevant
Transaction Group Entity (which certificate shall state that such organizational
documents are and resolutions are in full force and effect without modification
on the Initial Closing Date).

(h) Incumbency Certificates; Good Standing Certificates. Each Series 2007-1
Class A Insurer shall have received a certificate of the Secretary or an
Assistant Secretary (or equivalent thereof) of each Transaction Group Entity,
together with a good standing or comparable document from each such entity’s
jurisdiction of organization as of a recent date, certifying the names and
signatures of the officers of such Transaction Group Entity authorized to
execute and deliver the Related Documents and that shareholder or member, as
applicable, consent to the execution and delivery of such documents is not
necessary or has been obtained.

(i) Solvency Certificate. The Series 2007-1 Class A Insurers shall have received
a solvency certificate of Holdco in form and substance reasonably acceptable to
the Series 2007-1 Class A Lead Insurer certifying that, immediately after giving
effect to the Transaction and the payment of any dividend in connection
therewith, the Holdco Consolidated Entities shall be solvent.

(j) Opinions of Counsel. Each Series 2007-1 Class A Insurer shall have received
(i) an executed counterpart of each of the legal opinions of each counsel
delivering an opinion in connection with the Transaction on the Initial Closing
Date, addressed to the Series 2007-1 Class A Insurers or accompanied by a
reliance letter in favor of the Series 2007-1 Class A Insurers, in each case in
form and substance reasonably acceptable to the Series 2007-1 Class A Insurers
and its applicable counsel, including but not limited to the legal opinions of
Ropes & Gray LLP, relating to certain bankruptcy and insolvency matters and
(ii) such other opinions of counsel, in form and substance reasonably acceptable
to Series 2007-1 Class A Insurers and its applicable counsel, addressing such
other matters as the Series 2007-1 Class A Insurers may reasonably request.

 

17



--------------------------------------------------------------------------------

(k) Approvals, Etc. Each Series 2007-1 Class A Insurer shall have received true
and correct copies of all approvals, licenses and consents, if any, required for
the execution, delivery and performance by the Transaction Group Entities of the
Related Documents to which they are parties, including any required approval of
the shareholders or members, as applicable, of each of the Transaction Group
Entities in connection with the Transaction.

(l) No Litigation, Etc. No action or other proceeding or investigation, or final
judgment relating thereto, is pending or (to the knowledge of the Master
Servicer) threatened before any Governmental Authority that challenges the
validity or enforceability or seeks to enjoin the performance of a Related
Document, that has not previously been disclosed to each Series 2007-1 Class A
Insurer in writing. Each Series 2007-1 Class A Insurer shall have received a
certificate of the chief legal officer of the Master Servicer to the effect set
forth in this Section 3.01(l).

(m) Issuance of Ratings. Each Series 2007-1 Class A Insurer shall have received
confirmation that the Rating Agencies’ non-public ratings of the Series 2007-1
Senior Notes for full payment of interest when due and repayment of principal
upon the Series 2007-1 Legal Final Maturity Date (not taking into account the
Policies), when issued, will not be less than Baa3 from Moody’s and BBB- from
Standard & Poor’s and that the credit ratings of the Series 2007-1 Senior Notes
(taking into account the Policies), when issued, will be Aaa by Moody’s and AAA
by Standard & Poor’s.

(n) No Default, Etc. No Default, Event of Default, Potential Rapid Amortization
Event, Rapid Amortization Event or Master Servicer Termination Event shall have
occurred.

(o) Additional Items. Each Series 2007-1 Class A Insurer shall have received
such other documents, instruments, approvals or opinions, in each case relating
to the transactions contemplated herein, as may be reasonably requested by each
such Series 2007-1 Class A Insurer, including, but not limited to, evidence
satisfactory to each such Series 2007-1 Class A Insurer that the conditions
precedent, if any, in the Related Documents have been satisfied.

(p) Conform to Documents. Each Series 2007-1 Class A Insurer and their counsel
shall have determined in their reasonable judgments that all documents,
certificates and opinions to be delivered in connection with the Series 2007-1
Notes conform in all material respects to the terms of the Related Documents.

Upon the issuance of the Policies, each of the conditions precedent set forth in
this Section 3.01 shall be deemed to have been satisfied or waived as a
condition to the payment of its obligations under each such Policy in accordance
with the express provisions thereof, irrespective of whether such conditions
precedent have in fact been satisfied or waived.

 

18



--------------------------------------------------------------------------------

Section 3.02. Payment of Fees, Series 2007-1 Class A Insurer Premium and Early
Prepayment Fee.

(a) Closing Date Fees and Expenses. The Co-Issuers shall pay or cause to be
paid, on the Initial Closing Date, all reasonable costs, fees and expenses
incurred by each Series 2007-1 Class A Insurer or on each such Series 2007-1
Class A Insurer’s behalf in connection with the Transaction, including, without
limitation, all legal, accounting, investigative and rating agency fees and
expenses as well as reasonable out-of-pocket travel expenses incurred by each
such Series 2007-1 Class A Insurer’s employees, in accordance with statements
therefor provided to the Co-Issuers on or before the Initial Closing Date. The
Co-Issuers shall pay or cause to be paid, on the Initial Closing Date, all fees
due and payable on such date to each Series 2007-1 Class A Insurer pursuant to
each such Series 2007-1 Class A Insurer’s Insurer Fee Letter.

(b) Certain Post-Closing Costs and Expenses. All reasonable costs, fees and
expenses of the Series 2007-1 Class A Insurers’ accountants or counsel (provided
that the Series 2007-1 Class A Insurers shall use the same counsel to be
selected by the Series 2007-1 Class A Lead Insurer) payable in respect of any
amendment or supplement to the Offering Document incurred after the Initial
Closing Date shall be paid by the Co-Issuers as expenses pursuant to
Section 3.03.

(c) Series 2007-1 Class A Insurer Premium. In consideration of the issuance by
each Series 2007-1 Class A Insurer of its Policy, each Series 2007-1 Class A
Insurer shall be entitled to the Series 2007-1 Class A Insurer Premium as and
when due in accordance with the terms of its Insurer Fee Letter (i) in the case
of Series 2007-1 Class A Insurer Premium due on or before the Initial Closing
Date, directly from or on behalf of the Co-Issuers, and (ii) in the case of
Series 2007-1 Class A Insurer Premium due after the Initial Closing Date, from
the Co-Issuers in accordance with the priorities and procedures established
under the Indenture and as set forth in the Insurer Fee Letters. The Series
2007-1 Class A Insurer Premium paid hereunder or under the Indenture shall be
nonrefundable with respect to each Series 2007-1 Class A Insurer without regard
to whether such Series 2007-1 Class A Insurer makes any payment under its Policy
or any other circumstances relating to the Series 2007-1 Senior Notes or
provision being made for payment, prior to maturity, of the Series 2007-1 Senior
Notes. Each Co-Issuer shall make or cause to be made all payments of Series
2007-1 Class A Insurer Premium to be made by them to each Series 2007-1 Class A
Insurer by wire transfer to accounts designated from time to time by such Series
2007-1 Class A Insurer by written notice to each Co-Issuer and the Trustee.

(d) Early Prepayment Fee. The Co-Issuers shall pay all Early Prepayment Fees to
each Series 2007-1 Class A Insurer at the times and in the amounts set forth in
the Insurer Fee Letters.

(e) Interest. The Co-Issuers agree to pay to each Series 2007-1 Class A Insurer
interest on all unpaid amounts described in this Section 3.02 from the date due
until payment thereof in full, in each case, payable to each Series 2007-1
Class A Insurer at the Series 2007-1 Class A Insurer Rate.

Section 3.03. Reimbursement and Additional Expenses Payment Obligation. (a) In
accordance with the priorities and procedures established under the Indenture,
each Series 2007-1 Class A Insurer shall be entitled to receive reimbursement
from the Co-Issuers for any payment made by such Series 2007-1 Class A Insurer
under its Policy, which reimbursement shall be due

 

19



--------------------------------------------------------------------------------

on the date that any amount is paid pursuant to a Notice (as defined in the
Policies), in an amount equal to the sum of the amount so paid and all amounts
previously paid that remain unreimbursed, together with interest on any and all
amounts remaining unreimbursed (to the extent permitted by law, if in respect of
any unreimbursed amounts representing interest) from the date such amounts
became due until paid in full (after as well as before judgment), at a rate of
interest equal to the Series 2007-1 Class A Insurer Rate. Amounts to be
reimbursed hereunder shall be payable in accordance with the Indenture.

(b) The Co-Issuers agree to pay to each Series 2007-1 Class A Insurer all of the
following from time to time, in accordance with the priorities and procedures
established under the Indenture: any and all charges, fees, costs and expenses
that each Series 2007-1 Class A Insurer may reasonably pay or incur, including,
but not limited to, legal, accountants’ and consultants’ fees and expenses, in
connection with (i) any accounts established to facilitate payments under each
Series 2007-1 Class A Insurer’s Policy to the extent each Series 2007-1 Class A
Insurer has not been immediately reimbursed on the date that any amount is paid
by each Series 2007-1 Class A Insurer’s Policy, (ii) the enforcement, defense or
preservation of any rights in respect of any of the Related Documents, including
defending, monitoring or participating in any litigation or proceeding
(including any insolvency or bankruptcy proceeding in respect of any
Securitization Entity or any Affiliate thereof) relating to any of the Related
Documents, any party to any of the Related Documents, in its capacity as such a
party, the Collateral or the Transaction, including, but not limited to, the
exercise of remedies provided for in the Related Documents or under law
(iii) any action with respect to, or related to, any obligation or duty of any
Domino’s Entity under any Related Document, which is to be performed by such
Domino’s Entity after the Initial Closing Date pursuant to the terms thereof or
(iv) other than with respect to those initiated solely by a Series 2007-1
Class A Insurer (provided that such exclusion shall not apply while a Default,
Event of Default or Master Servicer Termination Event has occurred and is
continuing, or to those required as a result of any action proposed or taken by
the Rating Agencies) any amendment, modification, waiver or other action with
respect to, or related to, any Related Document, whether or not executed or
completed. The costs and expenses covered under this Section 3.03(b) shall
include a reasonable allocation of compensation and overhead attributable to the
time of employees of each Series 2007-1 Class A Insurer spent in connection with
the actions described in clause (ii) above in connection with the exercise of
rights and remedies by the Series 2007-1 Class A Insurers in connection with an
Insurance Agreement Default or Insurance Agreement Event of Default hereunder,
and each Series 2007-1 Class A Insurer reserves the right to charge a reasonable
fee as a condition to executing any material amendment, waiver or consent
proposed in respect of any of the Related Documents.

(c) The Co-Issuers agree to pay to each Series 2007-1 Class A Insurer interest
at the Series 2007-1 Class A Insurer Rate on all unpaid amounts described in
Section 3.03(b) from the date reimbursement for any such amount is invoiced to
the Co-Issuers by or on behalf of each such Series 2007-1 Class A Insurer until
payment of the reimbursement thereof in full.

Section 3.04. Indemnification; Limitation of Liability. (a) In addition to any
and all rights of indemnification or any other rights of the Series 2007-1
Class A Insurers in respect of the transactions contemplated by the Related
Documents, pursuant hereto or under law or equity or under any Related Document,
but subject to the limitations set forth in this Section 3.04,

 

20



--------------------------------------------------------------------------------

(i) each Co-Issuer, jointly and severally, in respect of all Co-Issuer
Liabilities (as hereinafter defined),

(ii) the Master Servicer, in respect only of Master Servicer Liabilities (as
hereinafter defined),

(iii) Holdco, in respect only of Holdco Liabilities (as hereinafter defined),

agree to pay, and to protect, indemnify and save harmless, each Series 2007-1
Class A Insurer, and each such Series 2007-1 Class A Insurer’s respective
officers, directors, employees, agents, and each person, if any, who controls
each such Series 2007-1 Class A Insurer within the meaning of either Section 15
of the Securities Act or Section 20 of the Securities Exchange Act (any such
person an “Indemnitee”), from and against any and all claims, losses,
liabilities (including penalties), actions, suits, judgments, demands, damages,
costs or reasonable expenses (including reasonable fees and expenses of
attorneys, consultants and auditors and reasonable costs of investigations) or
obligations whatsoever incurred by the Indemnitee (herein collectively referred
to as “Liabilities”) of any nature arising out of or relating to the Related
Documents or the Transaction, or any claim, litigation, investigation or
proceeding relating thereto (each a “Proceeding”), regardless of whether any
such Indemnitee is a party thereto and whether a Proceeding is brought by a
third party or any party to the Related Documents or any Affiliate thereof. As
used herein (i) “Co-Issuer Liabilities” means any Liabilities, including, but
not limited to, any Liabilities by reason of any of the matters referred to in
Section 3.04(b), (ii) “Master Servicer Liabilities” means any Liabilities
arising out of or relating to any action or omission of the Master Servicer on
its own behalf or any action or omission by any Securitization Entity arising or
resulting from any action or omission of the Master Servicer that would be a
breach of the Master Servicing Agreement, including, but not limited to, any
Liabilities by reason of any of the matters referred to in Section 3.04(c), and
(iii) “Holdco Liabilities” means any Liabilities arising out of any action or
omission of Holdco, or any matter, referred to in Section 3.04(d).

(b) The Liabilities for which the Co-Issuers are providing indemnification under
this Section 3.04 are limited to Liabilities, and any Proceedings relating
thereto, which may include, but are not limited to, Liabilities arising by
reason of:

(i) any untrue statement or alleged untrue statement of a material fact
contained in any Offering Document or arising out of or based upon any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as and only to the extent that such Liabilities arise out of or are
based upon any such untrue statement or omission or allegation thereof based
upon information which describes the Series 2007-1 Class A Insurers in the
Offering Document set forth under the captions “The Series 2007-1 Class A
Insurers” and “Description of the Series 2007-1 Class A Policies”, or in the
financial statements of each Series 2007-1 Class A Insurer (collectively, the
“Series 2007-1 Class A Insurer Information”, with respect to Ambac, the “Ambac
Information” and with respect to MBIA, the “MBIA Information”);

 

21



--------------------------------------------------------------------------------

(ii) to the extent not covered by clause (i) above, any act or omission in
connection with the offering, issuance, sale or delivery of the Series 2007-1
Senior Notes other than by reason of false or misleading Series 2007-1 Class A
Insurer Information, or the allegation thereof; and

(iii) the violation, of any federal, state or foreign securities, banking or
antitrust laws, rules or regulations in connection with the offering, issuance,
sale or delivery of the Series 2007-1 Senior Notes or the transactions
contemplated by the Related Documents.

(c) The Liabilities for which the Master Servicer is providing indemnification
under this Section 3.04 are limited to Liabilities, and any Proceedings relating
thereto, which may include, but are not limited to, Liabilities by reason of:

(i) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or arising out of or based upon any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, except
insofar as and only to the extent that such Liabilities arise out of or are
based upon any such untrue statement or omission or allegation thereof based
upon the Series 2007-1 Class A Insurer Information;

(ii) to the extent not covered by clause (i) above, any act or omission of the
Securitization Entities or the Master Servicer, or any other Person acting on
behalf of any thereof, in connection with the offering, issuance, sale or
delivery of the Series 2007-1 Senior Notes other than by reason of false or
misleading Series 2007-1 Class A Insurer Information, or the allegation thereof;

(iii) the negligence, bad faith, willful misconduct, misfeasance or malfeasance
of, or negligence or theft committed by, any director, officer, employee or
agent of any of the Securitization Entities (but only to the extent resulting
from an act or omission of the Master Servicer) or the Master Servicer;

(iv) the violation by any of the Securitization Entities (but only to the extent
resulting from an act or omission of the Master Servicer) or the Master
Servicer, or any other Person acting on behalf of any thereof, of any federal,
state or foreign securities, banking or antitrust laws, rules or regulations in
connection with the offering, issuance, sale or delivery of the Series 2007-1
Senior Notes or the transactions contemplated by the Related Documents;

(v) the violation by any of the Securitization Entities (but only to the extent
resulting from an act or omission of the Master Servicer) or the Master
Servicer, or any other Person acting on behalf of any thereof, of any domestic
or foreign laws, rules or regulations, or any judgment, order or decree
applicable to any of them or their properties;

(vi) the breach by any of the Securitization Entities (but only to the extent
resulting from an act or omission of the Master Servicer) or the Master Servicer
of any of its or their obligations under this Insurance Agreement or any of the
Related Documents; and

 

22



--------------------------------------------------------------------------------

(vii) the breach by any of the Securitization Entities (but only to the extent
resulting from an act or omission of the Master Servicer) or the Master Servicer
of any representation or warranty on the part of any thereof contained in the
Related Documents or herein or in any certificate or report furnished or
delivered to either Series 2007-1 Class A Insurer hereunder or thereunder.

(d) The Liabilities for which Holdco is providing indemnification under this
Section 3.04 are limited to Liabilities, and any Proceedings relating thereto,
by reason of:

(i) any untrue statement or alleged untrue statement of a material fact
contained in the Offering Document or in any amendment or supplement thereto or
arising out of or based upon any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, except insofar as and only to the extent that such
Liabilities arise out of or are based upon any such untrue statement or omission
or allegation thereof based upon the Series 2007-1 Class A Insurer Information;

(ii) to the extent not covered by clause (i) above, any act or omission of the
Securitization Entities, the Master Servicer or Holdco, or any other Person
acting on behalf of any thereof, in connection with the offering, issuance, sale
or delivery of the Series 2007-1 Senior Notes other than by reason of false or
misleading Series 2007-1 Class A Insurer Information, or the allegation thereof;

(iii) the violation by Holdco or any other Person acting on behalf of any
thereof, of any federal, state or foreign securities laws, rules or regulations
in connection with the offering, issuance, sale or delivery of the Series 2007-1
Senior Notes or the transactions contemplated by the Related Documents;

(iv) the breach by Holdco of any obligation set forth in Section 4.01 hereof;

(v) the breach by any of the Securitization Entities (but only to the extent
resulting from an act or omission of Holdco) or Holdco of any of its or their
obligations under this Insurance Agreement or any of the Related Documents;

(vi) the breach by Holdco of any representation or warranty on its part
contained in the Related Documents or herein or in any certificate or report
furnished or delivered to either Series 2007-1 Class A Insurer hereunder or
thereunder.

(e) Anything to the contrary in this Section 3.04 notwithstanding, none of the
Co-Issuers, the Master Servicer or Holdco shall indemnify any Indemnitee with
respect to any Liabilities incurred by such Indemnitee solely as a result of
such Indemnitee’s willful misconduct, bad faith or gross negligence, or in the
case of a Series 2007-1 Class A Insurer, the applicable Series 2007-1 Class A
Insurer’s breach of this Insurance Agreement, the applicable Policy or the
applicable Insurer Fee Letter. Notwithstanding any other provision of this
Insurance Agreement, the Co-Issuers, Master Servicer and Holdco shall not be
liable for any special, indirect, consequential or punitive damages (including,
without limitation, any loss of profits, business or anticipated savings).

 

23



--------------------------------------------------------------------------------

(f) This indemnity provision shall survive the termination of this Insurance
Agreement and shall survive until the statute of limitations has run on any
causes of action which arise from one of these reasons and until all suits filed
as a result thereof have been finally concluded.

(g) Any Indemnitee which proposes to assert the right to be indemnified under
this Section 3.04 will, promptly after receipt of notice of commencement of any
action, suit or proceeding against such party in respect of which a claim is to
be made under this Section 3.04, notify each Co-Issuer, the Master Servicer and
Holdco of the commencement of such action, suit or proceeding, enclosing a copy
of all papers served; provided, that the failure of any Indemnitee to notify any
Co-Issuer, the Master Servicer or Holdco of any such proceeding or claim shall
not relieve any Co-Issuer, the Master Servicer or Holdco from any liability it
may have to such Indemnitee. In case any action, suit or proceeding shall be
brought against any Indemnitee and it shall notify each Co-Issuer, the Master
Servicer and Holdco of the commencement thereof, each Co-Issuer, the Master
Servicer and/or Holdco, as the case may be, shall be entitled to participate in,
and, to the extent that it shall wish, to assume the defense thereof, with
counsel reasonably satisfactory to such Indemnitee, and after notice from any
Co-Issuer, the Master Servicer or Holdco, as the case may be, to such Indemnitee
of its election so to assume the defense thereof, such Co-Issuer, the Master
Servicer or Holdco, as the case may be, shall not be liable to such Indemnitee
for any legal expenses incurred by such Indemnitee in connection with the
defense thereof except as set forth in the next sentence. The Indemnitee shall
have the right to employ its own counsel in any such action the defense of which
is assumed by any Co-Issuer, the Master Servicer or Holdco, as the case may be,
in accordance with the terms of this subsection, but the fees and expenses of
such counsel from and after such assumption shall be at the expense of such
Indemnitee unless the employment of counsel from and after such assumption by
such Indemnitee has been specifically authorized by any Co-Issuer, the Master
Servicer or Holdco, as the case may be, or the indemnifying Co-Issuer, Master
Servicer or Holdco, as the case may be, is advised in writing by counsel that
joint representation would give rise to a conflict between the Indemnitee’s
position and the position of the Co-Issuers, Master Servicer or Holdco in
respect of the defense of the claim. So long as no Event of Default has occurred
and is continuing and so long as it is not in default of any of its obligations
hereunder, none of the Co-Issuers, the Master Servicer and Holdco shall be
liable for any settlement or compromise of any action or claim for which it is
to provide indemnification hereunder effected by an Indemnitee without its prior
written consent (which consent shall not be unreasonably withheld), but if
settled with the required written consent or if there is a final judgment for
the plaintiff in any such Proceedings, the Co-Issuers, the Master Servicer
and/or Holdco, as the case may be, hereby agree to indemnify and hold harmless
each Indemnitee from and against any and all losses, claims, damages,
liabilities and expenses by reason of such settlement or judgment, in accordance
with Section 3.04(a). None of the Co-Issuers, the Master Servicer and Holdco
shall, without the prior written consent of an Indemnitee (which consent shall
not be unreasonably withheld), effect any settlement of any pending or
threatened Proceedings in respect of which indemnity could have been sought
hereunder by such Indemnitee unless such settlement (i) includes a release of
such Indemnitee satisfactory in substance to such Indemnitee from all liability
on claims that are the subject matter of such settlement and (ii) does not
include any statement as to or any admission of fault, culpability or a failure
to act by or on behalf of any Indemnitee.

 

24



--------------------------------------------------------------------------------

Section 3.05. Payment Procedure. In the event of any payment by a Series 2007-1
Class A Insurer or any other Indemnitee for which it seeks reimbursement or
indemnification hereunder, the Co-Issuers, the Master Servicer and Holdco agree
to accept the voucher or other evidence of payment as prima facie evidence of
the propriety thereof and the liability therefor to such Series 2007-1 Class A
Insurer or such Indemnitee. All payments to be made to the Series 2007-1 Class A
Insurers under this Insurance Agreement shall be made in lawful currency of the
United States of America in immediately available funds at the notice address
for each such Series 2007-1 Class A Insurer as specified in the Indenture, on
the date when payable in accordance with the Indenture, or as each such Series
2007-1 Class A Insurer shall otherwise direct (with respect to method and
address for payment) by written notice to the Co-Issuers, the Master Servicer
and the Trustee. In the event that the date of any payment to the Series 2007-1
Class A Insurers or the expiration of any time period hereunder occurs on a day
which is not a Business Day, then such payment to the Series 2007-1 Class A
Insurers shall be made or occur on the next succeeding Business Day with the
same force and effect as if such payment was made or time period expired on the
scheduled date of payment or expiration date. Payments to be made to any Series
2007-1 Class A Insurer under this Insurance Agreement shall bear interest at the
Series 2007-1 Class A Insurer Rate from the date when due to the date paid.

Section 3.06. Subrogation. Each party hereto acknowledges that, to the extent of
any payment made by a Series 2007-1 Class A Insurer pursuant to such Series
2007-1 Class A Insurer’s Policy, such Series 2007-1 Class A Insurer shall, in
addition to any other remedies available to it under the Related Documents
and/or applicable law, be fully subrogated to the extent of such payment (and
any additional interest due on any late payment) to the rights of the
Noteholders to any moneys paid or payable to the Noteholders pursuant to the
Series 2007-1 Senior Notes and the Related Documents. Each party hereto hereby
agrees to such subrogation and further agrees to execute such instruments and to
take such actions as, in the sole judgment of such Series 2007-1 Class A
Insurer, are necessary to evidence such subrogation and to perfect the rights of
such Series 2007-1 Class A Insurer to receive any moneys paid or payable to such
Series 2007-1 Class A Insurer.

Section 3.07. Limited Recourse. Notwithstanding anything in this Article III or
elsewhere in this Insurance Agreement to the contrary, each Series 2007-1
Class A Insurer agrees that its recourse against the Co-Issuers for payment of
any amount owed under this Insurance Agreement shall be limited to, at any
required time of payment, the Collateral, and all products and proceeds thereof,
and (except as contemplated in Section 3.7(l) of the Series 2007-1 Supplement
and the Insurer Fee Letters) shall be subject to the Priority of Payments set
forth in the Indenture.

ARTICLE IV

FURTHER AGREEMENTS

Section 4.01. Holdco Indebtedness. The Holdco Consolidated Entities may not
incur any Indebtedness unless (a) the Holdco Incurrence Test is satisfied after
giving effect to such incurrence, (b) the Series 2007-1 Class A Lead Insurer’s
prior written consent shall have been obtained (other than with respect to any
Capitalized Lease Obligations of the Holdco Consolidated Entities less than
$50,000,000 (inclusive of the amount of Indebtedness represented by Capitalized
Lease Obligations in existence on the date hereof), and (c) S&P and Moody’s
shall have been given notice of such incurrence.

 

25



--------------------------------------------------------------------------------

Section 4.02. Effective Date; Term of this Insurance Agreement. This Insurance
Agreement shall take effect on the Initial Closing Date and shall remain in
effect until the later of (a) such time as neither Series 2007-1 Class A Insurer
is subject to a claim under its respective Policy and both Policies shall have
been surrendered to the Series 2007-1 Class A Insurers for cancellation and
(b) all amounts payable to a Series 2007-1 Class A Insurer by each Co-Issuer or
from any other source under the Related Documents and all amounts payable under
the Series 2007-1 Senior Notes have been paid in full; provided, however, that
the provisions of Sections 3.02, 3.03, 3.04, 3.05, 3.06 and 6.12 hereof shall
survive any termination of this Insurance Agreement.

Section 4.03. Effect of Replacement of Master Servicer on Certain Provisions. In
the event that the Domino’s Pizza LLC shall cease to be the “Master Servicer”
under the Master Servicing Agreement as a result of termination of the Master
Servicing Agreement in accordance with its terms or replacement of the Master
Servicer thereunder, the provisions of this Insurance Agreement that relate to
or require performance by the Master Servicer of obligations that may be
performed only by a Person exercising the rights, powers and authority of the
“Master Servicer” under the Master Servicing Agreement, shall cease to apply to
the Master Servicer upon such termination or replacement and expiration of any
period for disentanglement thereunder; provided that the foregoing shall not
relieve the Master Servicer of any indemnification obligations in respect of
Master Servicer Liabilities under Section 3.04 with respect to any period prior
to such replacement or termination and completion of disentanglement.

Section 4.04. Obligations Absolute. (a) To the extent that any obligations of
the parties hereto to the Series 2007-1 Class A Insurers hereunder are joint and
several, such obligations shall be absolute and unconditional and shall be paid
or performed strictly in accordance with this Insurance Agreement under all
circumstances irrespective of:

(i) any lack of validity or enforceability of, or any amendment or other
modifications of, or waiver, with respect to any of the Related Documents or the
Insurer Fee Letters;

(ii) any exchange or release of any other obligations hereunder, under the
Related Documents or under the Insurer Fee Letters;

(iii) the existence of any claim, setoff, defense, reduction, abatement or other
right that any of the Transaction Group Entities may have at any time against a
Series 2007-1 Class A Insurer or any other Person;

(iv) any document presented in connection with either Policy proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect;

 

26



--------------------------------------------------------------------------------

(v) any payment by either Series 2007-1 Class A Insurer under its respective
Policy against presentation of a certificate or other document that does not
strictly comply with terms of the applicable Policy;

(vi) any failure of any Co-Issuer, the Master Servicer or Holdco to receive
proceeds from the sale of the Series 2007-1 Senior Notes;

(vii) any breach by any of the Transaction Group Entities of any representation,
warranty or covenant contained in any of the Related Documents; or

(viii) any other circumstances, other than payment in full of the obligations
under this Insurance Agreement, under the Insurer Fee Letters, under the
Indenture and under the Series 2007-1 Senior Notes, which might otherwise
constitute a defense available to, or discharge of, each Co-Issuer, the Master
Servicer and/or Holdco in respect of any Related Document to which it is a party
or the Insurer Fee Letters.

(b) Each Co-Issuer, the Master Servicer and Holdco and any and all others who
are now or may become liable for all or part of the obligations of each such
party under this Insurance Agreement agree to be bound by this Insurance
Agreement and (i) to the extent permitted by law, waive and renounce any and all
redemption and exemption rights and the benefit of all valuation and
appraisement privileges against the indebtedness and obligations evidenced by
any Related Document, or by any extension or renewal thereof; (ii) waive
presentment and demand for payment, notices of nonpayment and of dishonor,
protest of dishonor and notice of protest; (iii) waive all notices in connection
with the delivery and acceptance hereof and all other notices in connection with
the performance, default or enforcement of any payment hereunder, except as
required by the Related Documents; (iv) waive all rights of abatement,
diminution, postponement or deduction, or any defense other than payment, any
right of setoff or recoupment arising out of any breach under any of the Related
Documents, by any party thereto or any beneficiary thereof, or out of any
obligation at any time owing to any of the Securitization Entities; (v) agree
that its liabilities hereunder shall be unconditional and without regard to any
setoff, counterclaim or the liability of any other Person for the payment
hereof; (vi) agree that any consent, waiver or forbearance hereunder with
respect to an event shall operate only for such event and not for any subsequent
event; (vii) consent to any and all extensions of time that may be granted by
the Series 2007-1 Class A Lead Insurer with respect to any payment hereunder or
other provisions hereof and to the release of any security at any time given for
any payment hereunder, or any part thereof, with or without substitution, and to
the release of any Person or entity liable for any such payment; and
(viii) consent to the addition of any and all other makers, endorsers,
guarantors and other obligors for any payment hereunder, and to the acceptance
of any and all other security for any payment hereunder, and agree that the
addition of any such obligors or security shall not affect the liability of the
parties hereto for any payment hereunder.

(c) Nothing herein shall be construed as prohibiting any party hereto from
pursuing any rights or remedies it may have against any Person in a separate
legal proceeding so long as it does not deduct, counterclaim or setoff any
amount it may owe hereunder against any claim or liability asserted in any such
separate proceeding.

 

27



--------------------------------------------------------------------------------

Section 4.05. Assignments; Reinsurance; Third-Party Rights. (a) This Insurance
Agreement shall be a continuing obligation of the parties hereto and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. None of the Co-Issuers, the Master Servicer or
Holdco may assign its respective rights under this Insurance Agreement, or
delegate any of its duties hereunder, without the prior written consent of the
Series 2007-1 Class A Lead Insurer, and any assignment made in violation of this
Insurance Agreement shall be null and void.

(b) Each Series 2007-1 Class A Insurer shall have the right to give
participations in its rights under this Insurance Agreement and to enter into
contracts of reinsurance with respect to such Series 2007-1 Class A Insurer’s
Policy upon such terms and conditions as such Series 2007-1 Class A Insurer may
in its discretion determine; provided, however, that no such participation or
reinsurance agreement or arrangement shall relieve any Series 2007-1 Class A
Insurer of any of its obligations hereunder or under such Series 2007-1 Class A
Insurer’s Policy or provide to any participant or reinsurer thereunder any
direct right of action against Holdco, the Master Servicer or any of the
Securitization Entities.

(c) In addition, each Series 2007-1 Class A Insurer shall be entitled to assign
or pledge to any bank or other lender providing liquidity or credit with respect
to the Transaction or the obligations of such Series 2007-1 Class A Insurer in
connection therewith any rights of such Series 2007-1 Class A Insurer under the
Related Documents or with respect to any real or personal property or other
interests pledged to such Series 2007-1 Class A Insurer, or in which such Series
2007-1 Class A Insurer has a security interest, in connection with the
Transaction.

(d) Except as provided herein with respect to participants and reinsurers,
nothing in this Insurance Agreement shall confer any right, remedy or claim,
express or implied, upon any Person, including, particularly, any Noteholder,
other than a Series 2007-1 Class A Insurer, and all the terms, covenants,
conditions, promises and agreements contained herein shall be for the sole and
exclusive benefit of the parties hereto and their respective successors and
permitted assigns. Neither the Trustee nor any Noteholder shall have any right
to payment from any Series 2007-1 Class A Insurer Premiums paid or payable
hereunder or under the Indenture or from any other amounts paid by any of the
parties hereto or any Securitization Entity pursuant to Section 3.02 or 3.03
hereof.

Section 4.06. Liability of the Series 2007-1 Class A Insurers. Neither Series
2007-1 Class A Insurer nor any of their respective officers, directors or
employees shall be liable or responsible for: (a) the use that may be made of
such Series 2007-1 Class A Insurer’s Policy by the Trustee or for any acts or
omissions of the Trustee in connection therewith or (b) the validity,
sufficiency, accuracy or genuineness of documents delivered to such Series
2007-1 Class A Insurer (or any other Person) in connection with any claim under
such Series 2007-1 Class A Insurer’s Policy, or of any signatures thereon, even
if such documents or signatures should in fact prove to be in any or all
respects invalid, insufficient, fraudulent or forged (unless an officer of such
Series 2007-1 Class A Insurer with responsibility for the administration hereof
shall have actual knowledge thereof). In furtherance and not in limitation of
the foregoing, (i) each Series 2007-1 Class A Insurer may accept documents that
reasonably appear on their face to be in order, without responsibility for
further investigation, (ii) the parties hereto agree that Ambac shall be solely
responsible for the Ambac Information, MBIA shall be solely responsible for the

 

28



--------------------------------------------------------------------------------

MBIA Information and that, as between the Series 2007-1 Class A Insurers on the
one hand, and each Co-Issuer on the other hand, the balance of the Offering
Document shall be the responsibility of each Co-Issuer.

Section 4.07. Parties Will Not Institute Insolvency Proceedings. So long as this
Insurance Agreement is in effect, and for one year and one day following the
termination of the Indenture, the parties hereto will not file any involuntary
petition or otherwise institute any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other proceedings under any federal or
state bankruptcy or similar law against any of the Securitization Entities;
provided that the foregoing shall not prohibit any action after the filing of
any involuntary petition or other institution of any such proceedings by another
Person.

Section 4.08. Parties To Join in Enforcement Action. To the extent necessary to
enforce any right of the Series 2007-1 Class A Insurers in or remedy of the
Series 2007-1 Class A Insurers with respect to the Collateral, the parties
hereto agree to join, at the request of the Series 2007-1 Class A Lead Insurer,
in any action initiated by the Series 2007-1 Class A Lead Insurer for the
protection of such right or exercise of such remedy.

Section 4.09. Fiscal Year End. Each of the Co-Issuers (i) represents and
warrants that its fiscal year ends on the Sunday on or nearest to December 31
and (ii) covenants not to change such fiscal year end at any time while the
Series 2007-1 Senior Notes are Outstanding or amounts are due but unpaid to
either Series 2007-1 Class A Insurer. Without the prior written consent of the
Series 2007-1 Class A Lead Insurer, the Master Servicer and Holdco covenant not
to make any election or take any action to authorize or effect a change in the
fiscal year end of the Co-Issuers in violation of the preceding sentence.

Section 4.10. Equity Interests. The SPV Guarantor covenants that it will not
sell, transfer, assign, pledge or hypothecate or otherwise dispose of, in whole
or in part, any Equity Interest in the Master Issuer, except as provided in the
Related Documents.

Section 4.11. Independent Managers and Directors of Securitization Entities.
Each of SPV Guarantor (as the sole member of the Master Issuer) and Domino’s
International (as sole member of SPV Guarantor) covenants that it will
affirmatively authorize (and not take any action inconsistent with such
authorization) action such that, those Securitization Entities for which
independent managers and/or directors are required under their respective
Organizational Documents shall maintain at all times the number of independent
managers and/or directors.

Section 4.12. No Borrowing from DNAF. Holdco shall not, and shall not permit any
of its Subsidiaries, to borrow any funds from DNAF or the DNAF Account.

ARTICLE V

DEFAULTS; REMEDIES

Section 5.01. Defaults. The occurrence of any of the following events shall
constitute an “Insurance Agreement Event of Default” hereunder:

(a) An Event of Default shall have occurred and be continuing under the
Indenture; or

 

29



--------------------------------------------------------------------------------

(b) Master Servicer Termination Event shall have occurred and be continuing; or

(c) Any Co-Issuer, the Master Servicer, SPV Guarantor, Domino’s International or
Holdco shall have failed to perform any obligation hereunder (including any
obligation under any Related Documents incorporated herein by reference) when
due (after expiration of all grace periods provided for herein in respect of
obligations set forth herein (which, if not expressly provided, shall be three
(3) Business Days in the case of any payment obligation hereunder (other than
any payment obligation to be satisfied through the procedures and priorities
established under the Indenture, which shall be governed by the Indenture) and
thirty (30) days in the case of nonpayment obligations hereunder which grace
period shall not be applicable to obligations incorporated herein by reference)
or, in the case of such obligations incorporated herein by reference, the period
for cure of any such default under the Related Documents setting forth any such
obligation);

(d) Any Series 2007-1 Class A Insurer Premium shall not be paid when due; or

(e) Any demand for payment shall be made under either Policy.

Section 5.02. Remedies; No Remedy Exclusive. (a) Upon the occurrence and during
the continuation of an Insurance Agreement Event of Default, the Series 2007-1
Class A Lead Insurer may exercise any one or more of the rights and remedies set
forth below (provided that nothing in this Section 5.02 shall be deemed to
modify or limit the rights and remedies that may be exercised under the
Indenture):

(i) declare all indebtedness of every type or description then owed by each
Co-Issuer to any Series 2007-1 Class A Insurer to be immediately due and
payable, and the same shall thereupon be immediately due and payable;

(ii) to the extent permitted by the Related Documents, exercise any rights and
remedies under the Related Documents in accordance with the terms of the Related
Documents or direct the Trustee to exercise such remedies in accordance with the
terms of the Related Documents; or

(iii) to the extent not prohibited by the Related Documents, take whatever
action at law or in equity as may appear necessary or desirable in its judgment
to collect the amounts then due to any Series 2007-1 Class A Insurer under this
Insurance Agreement, the Indenture or any other Related Document.

(b) Unless otherwise expressly provided, no remedy herein conferred upon or
reserved is intended to be exclusive of any other available remedy, but each
remedy shall be cumulative and shall be in addition to other remedies given
under this Insurance Agreement, the Indenture or any other Related Document or
existing at law or in equity. No delay or omission to exercise any right or
power accruing under this Insurance Agreement, the Indenture or any other
Related Document upon the happening of any event set forth in Section 5.01
hereof shall

 

30



--------------------------------------------------------------------------------

impair any such right or power or shall be construed to be a waiver thereof, but
any such right and power may be exercised from time to time and as often as may
be deemed expedient. In order to entitle each Series 2007-1 Class A Insurer to
exercise any remedy reserved to the Series 2007-1 Class A Insurers in this
Article, it shall not be necessary to give any notice, other than such notice as
may be required in this Article.

(c) Each party to this Insurance Agreement hereby agrees that, in addition to
any other rights or remedies existing in its favor, the Series 2007-1 Class A
Lead Insurer shall be entitled to seek specific performance and/or injunctive
relief in order to enforce any of the rights or any obligation owed to the
Series 2007-1 Class A Insurers hereunder or under any of the Related Documents.

Section 5.03. Waivers. (a) No failure by either Series 2007-1 Class A Insurer to
exercise, and no delay by either Series 2007-1 Class A Insurer in exercising,
any right hereunder shall operate as a waiver thereof. The exercise by any
Series 2007-1 Class A Insurer or any right hereunder shall not preclude the
exercise of any other right, and the remedies provided herein to the Series
2007-1 Class A Insurers are declared in every case to be cumulative and not
exclusive of any remedies provided by law or equity or under the Related
Documents.

(b) The Series 2007-1 Class A Lead Insurer shall have the right, to be exercised
in its complete discretion, to waive any Insurance Agreement Event of Default
hereunder, by a writing setting forth the terms, conditions and extent of such
waiver signed by the Series 2007-1 Class A Insurers and delivered to each
Co-Issuer and the Trustee. Unless such writing provides to the contrary, any
waiver so granted shall extend only to the specific event or occurrence which
gave rise to the Insurance Agreement Event of Default so waived and not to any
other similar event or occurrence which occurs subsequent to the date of such
waiver.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Amendment, Etc. This Insurance Agreement may be amended, modified
or waived by written instrument or written instruments signed by the Series
2007-1 Class A Lead Insurer, each Co-Issuer, Holdco, SPV Guarantor, Domino’s
International and the Master Servicer; provided, however, that no provision of
Section 3.02, 3.03, 3.04, 3.05, 3.06, 4.01 and 4.02 of this Insurance Agreement,
may be amended, modified or waived unless each Series 2007-1 Class A Insurer has
consented thereto, and solely with respect to Section 4.01, the Rating Agency
Condition has been satisfied. Each Co-Issuer agrees to promptly provide a copy
of any amendment to this Insurance Agreement to the Trustee and the Rating
Agencies. No act or course of dealing shall be deemed to constitute an
amendment, modification or termination hereof.

Section 6.02. Notices. All demands, notices and other communications to be given
hereunder shall be in writing (except as otherwise specifically provided herein)
and shall be mailed by registered mail or express mail or personally delivered
or telecopied to the recipient as follows:

 

31



--------------------------------------------------------------------------------

To MBIA:  

MBIA Insurance Corporation

113 King Street

Armonk, NY 10504

Attention: Manager – Insured Portfolio Management (with respect to Policy No.
494360 URGENT MATERIAL ENCLOSED)

Tel. No. 914-273-4545

Fax No. 914-765-3810

To the Ambac:  

Ambac Assurance Corporation

One State Street Plaza

New York, NY 10004

Attention: Portfolio Risk Management Group - Commercial ABS

Telephone: (212) 668-0340

Facsimile: (212) 208-3547

E-mail: abs&conduitprmg@ambac.com

 

(in each case in which notice or other communication to such Series 2007-1 Class
A Insurer refers to an Insurance Agreement Event of Default, a claim on the
Policy or any other event with respect to which failure on the part of such
Series 2007-1 Class A Insurer to respond shall be deemed to constitute consent
or acceptance, then a copy of such notice or other communication should also be
sent to the attention of the General Counsel and shall be marked to indicate
“URGENT MATERIAL ENCLOSED.”)

With a copy to:  

Sidley Austin LLP

One South Dearborn Street

Chicago, Illinois 60603

Attention: Thomas Albrecht

Facsimile: 312-853-7036

If to the Master Issuer:  

Domino’s Pizza Master Issuer LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (866) 282-3872

If to the Domestic Distributor:  

Domino’s Pizza Distribution LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (866) 282-3872

 

32



--------------------------------------------------------------------------------

If to SPV Canadian Holding Company, Inc.:  

Domino’s SPV Canadian Holding Company Inc.

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (866) 282-3872

If to IP Holder:  

Domino’s IP Holder LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (866) 282-3872

If to Domino’s International:  

Domino’s Pizza International LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (866) 282-3872

If to the Master Servicer:  

Domino’s Pizza LLC

30 Frank Lloyd Wright Drive

P.O. Box 997

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (734) 327-7744

 

If to the Master Servicer with a copy to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Attention: Alison T. Bomberg

Facsimile: 617-951-7050

If to Holdco:  

Domino’s Pizza, Inc.

30 Frank Lloyd Wright Drive

P.O. Box 997

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (734) 327-7744

 

33



--------------------------------------------------------------------------------

If to any Co-Issuer with a copy to:  

Domino’s Pizza LLC

30 Frank Lloyd Wright Drive

P.O. Box 997

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (734) 327-7744

 

And

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Attention: Alison T. Bomberg

Facsimile: 617-951-7050

If to SPV Guarantor:  

Domino’s SPV Guarantor LLC

24 Frank Lloyd Wright Drive

P.O. Box 485

Ann Arbor, Michigan 48105

Attention: L. David Mounts

Facsimile: (866) 282-3872

To the Trustee:  

Citibank, N.A.

388 Greenwich Street

14th Floor

New York, NY 10013

Attention: Agency & Trust–Domino’s Pizza

Facsimile: 212-816-5527

If to Moody’s:  

Moody’s Investors Service, Inc.

99 Church Street, 4th Floor

New York, NY 10007

Attention: ABS Monitoring Department

Facsimile: 212-553-0573

 

with a copy of all notices pertaining to other indebtedness:

 

Moody’s Investors Services, Inc.

99 Church Street, 4th Floor

New York, NY 10007

Attention: Asset Finance Group – Team Managing Director

 

34



--------------------------------------------------------------------------------

If to Standard & Poor’s:  

Standard & Poor’s Rating Services

55 Water Street, 42nd Floor

New York, NY 10041-0003

Attention: ABS Surveillance Group – New Assets

E mail: Servicer_reports@sandp.com

A party may specify an additional or different address or addresses by writing
mailed or delivered to the other parties as aforesaid. All such notices and
other communications shall be effective upon receipt.

Section 6.03. Severability. In the event that any provision of this Insurance
Agreement shall be held invalid or unenforceable by any court of competent
jurisdiction, the parties hereto agree that such holding shall not invalidate or
render unenforceable any other provision hereof. The parties hereto further
agree that the holding by any court of competent jurisdiction that any remedy
pursued by any party hereto is unavailable or unenforceable shall not affect in
any way the ability of such party to pursue any other remedy available to it.

Section 6.04. Governing Law. THIS INSURANCE AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND 5-1402, BUT OTHERWISE WITHOUT REGARD
TO THE LAWS OF SUCH JURISDICTION REGARDING CONFLICTS OF LAW OR CHOICE OF FORUM.

Section 6.05. Consent to Jurisdiction. (a) The parties hereto hereby irrevocably
submit to the jurisdiction of the United States District Court for the Southern
District of New York and any court in the State of New York located in the City
and County of New York, and any appellate court from any thereof, in any action,
suit or proceeding brought against it and to or in connection with this
Insurance Agreement and/or any of the Related Documents or the transactions
contemplated hereby or thereby or for recognition or enforcement of any
judgment, and the parties hereto hereby irrevocably and unconditionally agree
that all claims in respect of any such action or proceeding may be heard or
determined in such New York state court or, to the extent permitted by law, in
such federal court. The parties hereto agree that a final judgment in any such
action, suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. To
the extent permitted by applicable law, the parties hereto hereby waive and
agree not to assert by way of motion, as a defense or otherwise in any such
suit, action or proceeding, any claim that it is not personally subject to the
jurisdiction of such courts, that the suit, action or proceeding is brought in
an inconvenient forum, that the venue of the suit, action or proceeding is
improper or that the related documents or the subject matter thereof may not be
litigated in or by such courts.

(b) To the extent permitted by applicable law, the parties hereto shall not seek
and hereby waive the right to any review of the judgment of any such court by
any court of any other nation or jurisdiction which may be called upon to grant
an enforcement of such judgment.

 

35



--------------------------------------------------------------------------------

(c) Nothing contained in this Insurance Agreement shall limit or affect each
Series 2007-1 Class A Insurer’s right to serve process in any manner permitted
by law or to start legal proceedings relating to this Insurance Agreement or any
of the Related Documents against any of the Securitization Entities or any of
their properties in the courts of any jurisdiction.

Section 6.06. Counterparts. This Insurance Agreement may be executed in
counterparts by the parties hereto, and all such counterparts shall constitute
one and the same instrument.

Section 6.07. Headings. The headings of Articles and Sections and the Table of
Contents contained in this Insurance Agreement are provided for convenience
only. They form no part of this Insurance Agreement and shall not affect its
construction or interpretation. Unless otherwise indicated, all references to
Articles and Sections in this Insurance Agreement refer to the corresponding
Articles and Sections of this Insurance Agreement.

Section 6.08. Consent of the Series 2007-1 Class A Insurers. In the event that
the consent of any Series 2007-1 Class A Insurer is required hereunder or under
any of the Related Documents or the Insurer Fee Letters, the determination
whether to grant or withhold such consent shall be made by such Series 2007-1
Class A Insurer in its sole discretion without any implied duty towards any
other Person, except to the extent a different standard may apply as expressly
provided herein or therein.

Section 6.09. TRIAL BY JURY WAIVED. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION ARISING DIRECTLY OR INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH
THIS INSURANCE AGREEMENT, THE POLICIES OR ANY OF THE RELATED DOCUMENTS OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREUNDER OR THEREUNDER. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT IT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS INSURANCE AGREEMENT AND THE RELATED
DOCUMENTS TO WHICH IT IS A PARTY BY, AMONG OTHER THINGS, THIS WAIVER.

Section 6.10. Limited Liability. No recourse under this Insurance Agreement
shall be had against and in the absence of fraud no personal liability shall
attach to, any officer, employee, director, affiliate, member or shareholder of
any party hereto, as such (as opposed to any such Person’s capacity as a party
hereto), by the enforcement of any assessment or by any legal or equitable
proceeding, by virtue of any statute or otherwise in respect of this Insurance
Agreement or the Policies, it being expressly agreed and understood that this
Insurance Agreement is solely a corporate or limited liability company
obligation of each party hereto, and that in the absence of fraud any and all
personal liability, either at common law or in equity, or by statute or
constitution, of every such officer, employee, director, affiliate, shareholder
or member for breaches by any party hereto of any obligations under this
Insurance Agreement is hereby expressly waived as a condition of and in
consideration for the execution and delivery of this Insurance Agreement.

 

36



--------------------------------------------------------------------------------

Section 6.11. Entire Agreement; Facsimile Signatures. This Insurance Agreement,
the Policies and the Insurer Fee Letters set forth the entire agreement between
the parties with respect to the subject matter thereof, and this Insurance
Agreement supersedes and replaces any agreement or understanding that may have
existed between the parties prior to the date hereof and thereof in respect of
such subject matter. Execution and delivery of this Insurance Agreement by
facsimile signature shall constitute execution and delivery of this Insurance
Agreement for all purposes hereof with the same force and effect as execution
and delivery of a manually signed copy hereof.

Section 6.12. Confidentiality; Public Announcements. This Insurance Agreement
and all written information delivered by any party to any other party hereto
pursuant to this Insurance Agreement or any Related Document (collectively,
“Confidential Information”) is confidential and shall not be disclosed to any
Person not a party to any of the Related Documents, without the prior written
consent of the Series 2007-1 Class A Insurers, by the other parties hereto or
their agents or affiliates, except to accountants, attorneys and other advisors
to such party who are advised of the confidentiality hereof and instructed to
maintain such confidentiality, and except to the Rating Agencies, Governmental
Authorities or other entities having regulatory authority over either Series
2007-1 Class A Insurer, reinsurers and to the extent required to be disclosed
pursuant to the Related Documents or pursuant to applicable law. The other
parties hereto will consult with the Series 2007-1 Class A Insurers, reasonably
in advance of its publication, with respect to the initial public announcement
of the consummation of the Transaction. Notwithstanding anything to the contrary
contained in this Section 6.12, the Trustee and the Series 2007-1 Class A
Insurers may use, disseminate or disclose any Confidential Information to any
person or entity in connection with the enforcement of the rights of the Trustee
or the Series 2007-1 Class A Insurers under the Indenture and the Related
Documents; provided, however, that prior to disclosing any such Confidential
Information (i) to any Person other than in connection with any judicial or
regulatory proceeding, such Person shall agree in writing to maintain such
Confidential Information in a manner at least as protective of the Confidential
Information as the terms of this Section 6.12 or (ii) to any Person in
connection with any judicial or regulatory proceeding, a protective order or
other similar treatment protecting such Confidential Informational shall first
be obtained.

Section 6.13. Third Party Beneficiary. Each of the parties hereto agrees that
each Series 2007-1 Class A Insurer shall have all rights of an intended
third-party beneficiary in respect of each of the Related Documents, including,
but not limited to, enforcing the respective obligations of the parties
thereunder, whether or not so stated therein.

Section 6.14. Trustee. The Trustee hereby acknowledges and agrees to perform all
its obligations and duties pursuant to the Related Documents to which it is a
party thereto in the manner and subject to the provisions set forth therein.

Section 6.15. Further Assurances and Corrective Instruments. To the extent
permitted by law, the parties hereto agree that they will, from time to time,
execute, acknowledge and deliver, or cause to be executed, acknowledged and
delivered, such supplements hereto and such further instruments as the parties
hereto may reasonably request to facilitate the performance of this Insurance
Agreement, it being understood that this Section shall not be construed to
impose on any party hereto substantive obligations not set forth herein.

 

37



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Insurance Agreement, all as of the day and year first above mentioned.

 

MBIA INSURANCE CORPORATION By:  

 

Title:  

 

AMBAC ASSURANCE CORPORATION By:  

 

Title:   DOMINO’S PIZZA MASTER ISSUER LLC, as Master Issuer and a Co-Issuer By:
 

 

Title:  

 

DOMINO’S PIZZA DISTRIBUTION LLC, as a Co-Issuer By:  

 

Title:  

 

DOMINO’S IP HOLDER LLC, as a Co-Issuer By:  

 

Title:  

 

38



--------------------------------------------------------------------------------

DOMINO’S SPV CANADIAN HOLDING COMPANY INC., as a Co-Issuer

By:

 

 

Title:

 

DOMINO’S PIZZA INC.

By:

 

 

Title:

 

DOMINO’S SPV GUARANTOR LLC

By:

 

 

Title:

 

DOMINO’S PIZZA INTERNATIONAL LLC

By:

 

 

Title:

 

DOMINO’S PIZZA LLC

By:

 

 

Title:

 

 

39



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF TRUSTEE

Citibank, N.A., as Trustee under the Indenture, hereby acknowledges the
provisions of Sections 3.06, 4.05, 4.06, 4.08, 6.10 and 6.14 (to which the
Trustee agrees to be bound) and 5.02(c) of this Insurance Agreement and the
right of the Series 2007-1 Class A Lead Insurer (in accordance with the terms
and conditions of the Indenture and the other Related Documents) to enforce
covenants of the Co-Issuers, the Master Servicer and other parties to the
Related Documents as set forth in Sections 2.02, 2.03, 2.05, 2.08 and 6.13 of
this Insurance Agreement.

 

Dated: April 16, 2007   CITIBANK, N.A., as Trustee   By:  

 

  Title:  

 

40